Exhibit 10.1

 

[g308521kei001.gif]

OFFICE LEASE

 


[g308521kei002.gif]

TABLE OF CONTENTS 1. BASIC DEFINITIONS AND PROVISIONS 1 a. Premises 1 b. Term 1
c. Permitted Use: 1 d. Base Rent: 1 e. Rent Payment Address 1 f. Security
Deposit 1 g. Business Hours 1 h. Electrical Service 1 i. After Hours HVAC Rate 1
j. Parking 2 k. Notice Addresses 2 I. Broker. 2 2. LEASED PREMISES 2 a. Premises
2 b. Rentable Square Foot Determination 2 c. Common Areas 2 3. TERM 2 a.
Commencement and Expiration Dates 2 b. Adjustments to Commencement Date 3 c.
Delivery of Possession 3 d. Adjustment of Expiration Date 3 e. Right to Occupy.
3 f. Commencement Agreement 3 4. USE 3 a. Permitted Use 3 b. Prohibited Uses 3
c. Tenant shall not use the Premises: 3 d. A dditional Prohibited Uses 4 5. RENT
4 a. Payment Obligations 4 b. Base Rent 5 c. Additional Rent 5 6. SECURITY
DEPOSIT 5 a. Amount of Deposit 5 b. Application of Deposit 5 c. Refund of
Deposit 5 7. SERVICES BY LANDLORD 6 a. Base Services 6 b. Landlord’s Maintenance
6 c. No Abatement 6 d. Tenant’s Obligation to Report Defects 6 e. Limitation on
Landlord’s Liability 7 8. TENANT'S ACCEPTANCE AND MAINTENANCE OF PREMISES. a.
Acceptance of Premises 7 b. Move-In Obligations 7 c. Tenant's Maintenance 7 d.
Alterations to Premises 7 e. Restoration of Premises 9 f. Landlord’s Performance
of Tenant’s Obligations 9 g. Construction Liens 9 h. Tenant's Equipment 10 9.
PROPERTY OF TENANT 10 a. Property Taxes 10 b. Removal. 10 10. SIGNS 11

 


[g308521kei003.gif]

11. ACCESS TO PREMISES 11 a. Tenant’s Access 11 b. Landlord’s Access 11 c.
Emergency Access 11 12. TENANT’S COMPLIANCE 11 a. Laws 11 b. Rules and
Regulations 11 13. ADA COMPLIANCE 11 a. Tenant’s Compliance 11 b. Landlord's
Compliance 11 c. ADA Notices 12 14. INSURANCE REQUIREMENTS 12 a. Tenant's
Liability Insurance 12 b. Tenant’s Property Insurance 12 c. Certificates of
Insurance 12 d. Insurance Policy Requirements 12 e. Landlord's Property
Insurance 13 f. Mutual Waiver of Subrogation 13 15. INDEMNITY 13 a. Indemnity 13
b. Defense Obligation 13 16. QUIET ENJOYMENT 13 17 SUBORDINATION; ATTORNMENT;
NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE 13 a. Subordination and Attornment 13
b. Non-Disturbance 14 c. Estoppel Certificates 14 18 ASSIGNMENT - SUBLEASE 14 a.
Landlord Consent 14 b. Definition of Assignment 14 c. Permitted
Assignments/Subleases 15 d. Notice to Landlord 15 e. Prohibited
Assignments/Subleases 15 f. Limitation 15 g. Tenant Not Released 15 h. Excess
Rents 15 i. Request for Consent 15 j. Unauthorized Assignment or Sublease 16 19
DAMAGES TO PREMISES 16 a. Landlord’s Restoration Obligations 16 b. Termination
of Lease by Landlord 16 c. Termination of Lease by Tenant 16 d. Tenant’s
Restoration Obligations 16 e. Rent Abatement 17 f. Waiver of Claims 17 20.
EMINENT DOMAIN 17 a. Effect on Lease 17 b. Right to Condemnation Award 17 21
ENVIRONMENTAL COMPLIANCE 17 a. Environmental Laws 17 b. Tenant's Responsibility
17 c. Tenant's Liability 17 d. Limitation on Tenant’s Liability 18 e.
Inspections by Landlord 18 f. Property 18 g. Tenant's Liability After
Termination of Lease 18 22. DEFAULT 18

 


[g308521kei004.gif]

a. Tenant's Default 18 b. Landlord’s Remedies 18 c. Landlord's Expenses;
Attorneys Fees 20 d. Remedies Cumulative 20 e. No Accord and Satisfaction 20 f.
No Reinstatement 20 g. Summary Ejectment 20 23. MULTIPLE DEFAULTS 20 a. Loss of
Option Rights 20 b. Increased Security Deposit 20 c. Effect on Notice Rights and
Cure Periods 21 24 BANKRUPTCY 21 a. Trustee’s Rights 21 b. Adequate Assurance 21
c. Assumption of Lease Obligations 21 25. NOTICES 21 a. Addresses 21 b. Form;
Delivery; Receipt 21 c. Address Changes 21 d. Notice by Legal Counsel 21 26.
HOLDING OVER 22 27. RIGHT TO RELOCATE 22 28 BROKER'S COMMISSIONS 22 a. Broker.
22 b. Landlord’s Obligation 22 c. Indemnity 22 29 MISCELLANEOUS 22 a. No Agency
22 b. Force Majeure 22 c. Building Standard Improvements 22 d. Limitation on
Damages 22 e. Landlord's Liability. 22 f. Interest 22 g. Legal Costs 23 h. Sale
of Premises or Building 23 i. Time of the Essence 23 j. Transfer of Security
Deposit 23 k. Tender of Premises 23 I. Tenant’s Financial Statements 23 m.
Recordation 23 n. Partial In validity 23 o. Binding Effect 23 p. Entire
Agreement 23 q. Good Standing 23 r. Terminology 23 s. Headings 23 t. Choice of
Law 23 u. Effective Date 23 30. ANTI-TERRORISM 24 31 MOISTURE INTRUSION 24 32
ADDENDA AND EXHIBITS 25 a. Lease Addendum Number One - “Work Letter” 25 b. Lease
Addendum Number Two - “Additional Rent - Operating Expense Pass Throughs” 25 c.
Lease Addendum Number Three - “Option to Renew Lease Term” 25 d. Lease Addendum
Number Four - “Expansion Rights” 25 e. Exhibit A - Premises 25 f. Exhibit B -
Rules and Regulations 25 g. Exhibit C - Commencement Agreement 25

 


[g308521kei005.gif]

iv

 


[g308521kei006.gif]

OFFICE LEASE 28th day of November, 2011, THIS LEASE ("Lease"), made this 28th
day of November 2011, by and between JAMES CAMPBELL COMPANY LLC ("Landlord”) and
TRANZYME, INC., (“Tenant"), provides as follows: 1. BASIC DEFINITIONS AND
PROVISIONS. The following basic definitions and provisions apply to this Lease:
a. Premises. b. Term. Rentable Square Feet Suite Building Street Address Number
of Months Commencement Date Premises Access Date Expiration Date 8,126 Portion
of Suite 300 as depicted on Exhibit A Central Park West 5001 South Miami
Boulevard, Durham NC 27703 38 December 1, 2011 Seven (7) days prior to
Commencement Date January 31, 2015 c. Permitted Use: general office d. Base
Rent: MONTHS Annual Base Rent Rate Per Rentable Square) Monthly Base Rent 01-02
$0 $0 03-12 $19.00 $12,866 17 13-24 $19.48 $13,191.21 25-36 $19.97 $13,523.02
37-38 $20.47 $13,861.60 e. Rent Payment Address. James Campbell Company do Grubb
& Ellis|Thomas Linderman Graham, 1511 Sunday Drive, Suite 200, Raleigh, NC f.
Security Deposit. $25,742.00 g. Business Hours. 7:00 A.M. to 6:00 P.M. Monday
through Friday and 8:00 A. M. to 1:00 P.M. Saturday (excluding National and
State Holidays). h. Electrical Service. No more than 5 watts per usable square
foot i. After Hours HVAC Rate. Currently $35.00 per hour, per zone, with a
minimum of 1

 


[g308521kei007.gif]

j. Parking. two (2) hours per occurrence. 4.8 spaces per 1,000 rentable square
feet. k. Notice Addresses. LANDLORD: James Campbell Company 425 California
Street, Suite 1000 San Francisco, California 94104 Attn: Executive Vice
President, Real Estate Investment Management with a copy to: James Campbell
Company do Grubb & Ellis|Thomas Linderman Graham 1511 Sunday Drive Suite 200
Raleigh, NC TENANT: After Commencement Date: 5001 South Miami Boulevard Durham
NC 27703 Attn: Richard Eisenstadt Prior to Commencement Date: 4819 Emperor Blvd,
Suite 400 Durham, NC 27703 Attn: Richard Eisenstadt I. Broker. Grubb &
Ellis|Thomas Linderman Graham representing Landlord UGL Services representing
Tenant 2. LEASED PREMISES a. Premises. Landlord leases to Tenant and Tenant
leases from Landlord the Premises identified in Section 1a and as more
particularly shown on Exhibit A, attached hereto. b. Rentable Square Foot
Determination. The parties acknowledge that all square foot measurements are
approximate and agree that the square footage figures in Section 1a shall be
conclusive for all purposes with respect to this Lease irrespective of the
actual size of the Premises. Landlord hereby represents and warrants that the
square foot measurements have been approximated in good faith. c. Common Areas.
Tenant shall have non-exclusive use of the common areas of the Building that are
intended by Landlord to be available for use by Building occupants. The common
areas generally include space that is not included in portions of the building
set aside for leasing to tenants or reserved for Landlord’s exclusive use,
including entrances, hallways, lobbies, elevators, restrooms, walkways, parking
lots, driveways, landscaped areas, sidewalks and plazas (“Common Areas").
Landlord has the exclusive right to (i) designate the Common Areas, (ii) change
the designation of any Common Area and otherwise modify the Common Areas, and
(iii) permit special use of the Common Areas, including temporary exclusive use
for special occasions, provided that the foregoing do not unreasonably interfere
with the Tenant’s ability to conduct business. Tenant shall not interfere with
the rights of others to use the Common Areas. All use of the Common Areas shall
be subject to any rules and regulations promulgated by Landlord. 3. TERM a.
Commencement and Expiration Dates. The Lease Term commences on the Commencement
Date and expires on the Expiration Date, as set forth in Section 1b. Prior to
the Commencement Date, Landlord shall steam clean the carpet throughout the
Premises, touch up all paint and replace any broken ceiling tiles. 2

 


[g308521kei008.gif]

b. Adjustments to Commencement Date. The Commencement Date shall be adjusted as
follows: i. If Tenant requests possession of the Premises prior to the
Commencement Date for the purposes of conducting business, and Landlord
consents, the Commencement Date shall be the date of possession. All rent and
other obligations under this Lease shall begin on the date of possession, but
the Expiration Date shall remain the same. The parties hereby acknowledge and
agree that Tenant may access the premises seven days prior to the Commencement
Date on the Premises Access Date for the purposes of setting up operations,
including cabling the Premises and the Commencement Date will not be adjusted.
ii. If Landlord, for any reason, cannot deliver possession of the Premises to
Tenant on the Commencement Date, then the Commencement Date, Expiration Date,
and all other dates that may be affected by their change, shall be revised to
conform to the date of Landlord's delivery of possession of the Premises to
Tenant. For clarity, all rent and other obligations under this Lease shall begin
on the earlier of (i) the Commencement Date and (ii) the date Tenant takes
possession of the Premises for the purpose of conducting business. Any such
delay shall not relieve Tenant of its obligations under this Lease, and neither
Landlord nor Landlord's agents shall be liable to Tenant for any loss or damage
resulting from the delay in delivery of possession. c. Delivery of Possession.
Unless otherwise specified in the Workletter attached as Lease Addendum Number
One, “delivery of possession" of the Premises shall mean the earlier of: (i) the
date Landlord has the Premises ready for occupancy by Tenant as evidenced by a
permanent or temporary Certificate of Occupancy issued by proper governmental
authority, but not earlier than December 1, 2011, (ii) the date Landlord could
have had the Premises ready had there been no Tenant-Caused Delays, but not
earlier than December 1, 2011, or (iii) the date the Tenant takes full or
partial possession of the Premises for the purposes of conducting business. d.
Adjustment of Expiration Date. If the Expiration Date does not occur on the last
day of a calendar month, then Landlord, at its option, may extend the Term by
the number of days necessary to cause the Expiration Date to occur on the last
day of the last calendar month of the Term. Tenant shall pay Base Rent and
Additional Rent for such additional days at the same rate payable for the
portion of the last calendar month immediately preceding such extension. e.
Right to Occupy. Tenant shall not occupy the Premises until Tenant has complied
with all of the following requirements to the extent applicable under the terms
of this Lease: (i) delivery of all certificates of insurance, (ii) payment of
Security Deposit, (iii) execution and delivery of any required Guaranty of
Lease, and (iv) if Tenant is an entity, receipt of a good standing certificate
from the State where it was organized and a certificate of authority to do
business in the State in which the Premises are located (if different). Tenant’s
failure to comply with these (or any other conditions precedent to occupancy
under the terms of this Lease) shall not delay the Commencement Date. f.
Commencement Agreement. The Commencement Date, Term, and Expiration Date may be
set forth in a Commencement Agreement similar to Exhibit C, attached hereto, to
be prepared by Landlord and executed by the parties. 4. USE a. Permitted Use.
The Premises may be used only for general office purposes in connection with
Tenant’s Permitted Use as defined in Section 1c and in accordance with the use
permitted under applicable zoning regulations. Tenant shall keep all doors
leading from the Premises to the rest of the Building closed when not in use. b.
Prohibited Uses. Tenant shall not use the Premises: i. In violation of the
following restrictive covenants which apply to the Premises: Declaration of
Covenants, Conditions, Restrictions and Easements recorded in Book 2359 at Page
170, and First Amendment to said Declaration recorded in Book 2619 at Page 183,
both with the Registrar of Deeds for Durham County, NC; 3

 


[g308521kei009.gif]

ii. In any manner that constitutes a nuisance or trespass, or for any unlawful
purpose; iii. In any manner which increases any insurance premiums, or makes
such insurance unavailable to Landlord on the Building; provided that, in the
event of an increase in Landlord's insurance premiums which results from
Tenant's use of the Premises, Landlord shall provide Tenant with written notice
of such increase and 20 days to correct the action which caused such increase.
If Tenant fails to cure such action, Landlord may elect to permit the use and
charge Tenant for the increase in premiums, and Tenant’s failure to pay
Landlord, on demand, the amount of such increase shall be an event of default;
iv. In any manner that creates unusual demands for electricity, heating or air
conditioning as reasonably determined by Landlord; v. For any purpose except the
Permitted Use, unless consented to by Landlord in writing; vi. For any purpose
which will materially obstruct or interfere with the ability of other tenants of
the Building to conduct business, or injure or annoy them, or for any improper,
immoral, or objectionable purpose. c. Prohibited Equipment in Premises. Tenant
shall not install any equipment in the Premises that places unusual demands on
the electrical, heating or air conditioning systems (“High Demand Equipment")
without Landlord’s prior written consent, which consent will not be unreasonably
withheld, conditioned or delayed. Any determination regarding whether equipment
should be classified as High Demand Equipment shall be consistent with standards
regarding such equipment in comparable Class A office buildings owned by
Landlord in the Raleigh-Durham market. No such consent will be given if Landlord
determines, in its reasonable opinion, that such equipment may not be safely
used in the Premises or that electrical service is not adequate to support the
equipment. Landlord’s consent may be conditioned, without limitation, upon
separate metering of the High Demand Equipment and Tenant’s payment of all
engineering, equipment, installation, maintenance, removal and restoration costs
and utility charges associated with the High Demand Equipment and the separate
meter. If High Demand Equipment used in the Premises by Tenant affect the
temperature otherwise maintained by the heating and air conditioning system,
Landlord shall have the right to install supplemental air conditioning units in
the Premises with the cost of engineering, installation, operation and
maintenance of the units to be paid by Tenant. All costs and expenses relating
to High Demand Equipment and Landlord's administrative costs (such as reading
meters and calculating invoices, not to exceed 4% of such costs and expenses)
shall be Additional Rent, payable by Tenant upon demand. d. Additional
Prohibited Uses. In addition to and not in limitation of the other restrictions
on use of the Premises set forth in this Section, Tenant hereby agrees that the
following uses of the Premises shall not be considered to be "office use" and
shall not be permitted: (1) any use of the Premises by an organization or person
enjoying sovereign or diplomatic immunity; (2) any use of the Premises by or for
any medical, mental health or dental practice; (3) any use of the Premises by or
for an employment agency or bureau; (4) any use of the Premises for classroom
purposes (other than internal training purposes); (5) any use of the Premises by
or for any user which distributes governmental or other payments, benefits or
information to persons that personally appear at the Premises; (6) any other use
of the Premises or any portion of the Property by any user that will attract a
volume, frequency or type of visitor or employee to the Premises or any portion
of the Property or the Building which is not consistent with the standards of a
high quality, first-class, office building in Durham North Carolina or that will
in any way impose an excessive demand or use on the facilities or services of
the Premises or the Building. 5. RENT a. Payment Obligations. Tenant shall pay
Base Rent and Additional Rent (collectively, “Rent”) on or before the first day
of each calendar month during the Term, as follows: i. Rent payments shall be
sent to the Rent Payment Address set forth in Section 1e. ii. Rent shall be paid
without previous demand or notice and without set off or deduction. Tenant's
obligation to pay Rent under this Lease is completely separate and independent
from any of Landlord's obligations under this Lease. 4

 


[g308521kei010.gif]

iii. If the Term commences on a day other than the first day of a calendar
month, then Rent for such month shall be (i) prorated for the period between the
Commencement Date and the last day of the month in which the Commencement Date
falls, and (ii) due and payable on the Commencement Date. iv. For each Rent
payment Landlord receives after the fifth (5th) day of the month, Landlord shall
be entitled to all default remedies provided under the terms of this Lease, and
a late charge in the amount of five percent (5%) of all Rent due for such month;
provided, however, that no more than once in any twelve (12)- month period,
Landlord agrees to waive its right to collect such late charge on such payment
of Rent if such payment is made no later than the fifth (5th) day after Landlord
delivers to Tenant written notice of such late payment. v. If Landlord presents
Tenant's check to any bank and Tenant has insufficient funds to pay for such
check, then Landlord shall be entitled to all default remedies provided under
the terms of this Lease and the maximum lawful bad check fee or five percent
(5%) of the amount of such check, whichever amount is less. b. Base Rent. Tenant
shall pay Base Rent as set forth in Section 1d. c. Additional Rent. In addition
to Base Rent, Tenant shall pay as part of Rent all sums and charges due and
payable by Tenant under this Lease (“Additional Rent”), including, but not
limited to, the following: i. Tenant's Expense Increase Share as set forth in
Lease Addendum Number Two, which shall not include any construction management
fees with respect to work performed by Landlord for any particular tenant of the
Building (however, construction management fees may be included in Tenant’s
Expense Increase Share for work of the type performed by Landlord pursuant to
its obligations contained in this Lease, e.g., casualty repairs, etc. at a
maximum rate of: 5% of project costs up to $100,000.00 and 3% of project costs
over $100,000.00. ii. Any sales or use tax imposed on rents collected by
Landlord or any tax on rents in lieu of ad valorem taxes on the Building, even
though laws imposing such taxes attempt to require Landlord to pay the same;
provided, however, if any such sales or use tax are imposed on Landlord and
Landlord is prohibited by applicable law from collecting the amount of such tax
from Tenant as Additional Rent, then Landlord, upon sixty (60) days prior notice
to Tenant, may terminate this Lease. Landlord has advised Tenant that currently
there is no such sales or use tax, and in any event the parties intend that
Tenant is not responsible for Landlord’s income tax. 6. SECURITY DEPOSIT. a.
Amount of Deposit. Tenant shall deposit with Landlord a Security Deposit in the
amount set forth in Section 1f, which sum Landlord shall retain as security for
the performance by Tenant of each of its obligations hereunder. The Security
Deposit shall not be maintained in a separate account and shall not bear
interest. b. Application of Deposit. If Tenant at any time fails to perform any
of its obligations under this Lease, including its Rent or other payment
obligations, its restoration obligations, or its insurance and indemnity
obligations, then Landlord may, at its option, apply the Security Deposit (or
any portion) to cure Tenant's default or to pay for damages caused by Tenant’s
default. If the Lease has been terminated, then Landlord may apply the Security
Deposit (or any portion) against the damages incurred as a consequence of
Tenant’s breach. The application of the Security Deposit shall not limit
Landlord's remedies for default under the terms of this Lease. If Landlord
depletes the Security Deposit, in whole or in part, prior to the Expiration Date
or any termination of this Lease, then Tenant shall restore the amount so used
by Landlord within five (5) business days following written request from the
Landlord. c. Refund of Deposit. Unless Landlord uses the Security Deposit to
cure a default of Tenant, to pay damages for Tenant’s breach of the Lease, or to
restore the Premises to the condition to which Tenant is required to leave the
Premises upon the expiration or any termination of the Lease, reasonable wear
and tear and loss by casualty or condemnation excepted, then Landlord shall,
within thirty (30) days after the Expiration Date or any termination of this
Lease, refund to Tenant any funds remaining in the Security Deposit. Tenant may
not 5

 


[g308521kei011.gif]

credit the Security Deposit against any month's Rent. Landlord’s obligation to
return the Security Deposit shall survive termination of the Lease. 7. SERVICES
BY LANDLORD a. Base Services. Provided that Tenant is not then in default beyond
any applicable cure period, Landlord shall cause to be furnished to the
Building, or as applicable, the Premises, in common with other tenants the
following services: i. Water (if available from city mains) for drinking,
lavatory and toilet purposes. ii. Electricity (if available from the utility
supplier) for the building standard fluorescent lighting and for the operation
of general office machines, such as electric typewriters, computers, servers and
market computing equipment, dictating equipment, adding machines and
calculators, and general service office copy machines iii. Operatorless elevator
service. iv. Building standard fluorescent lighting composed of 2' x 4'
fixtures; Tenant shall service, replace and maintain at its own expense any
incandescent fixtures, table lamps, or lighting other than the building standard
fluorescent light, and any dimmers or lighting controls other than controls for
the building standard fluorescent lighting. v. Heating and air conditioning for
the reasonably comfortable use and occupancy of the Premises during Business
Hours as set forth in Section 1 h; provided that, heating and cooling conforming
to any governmental regulation prescribing limitations thereon shall be deemed
to comply with this service. vi. After Business Hours, weekend and holiday
heating and air conditioning at the After Hours HVAC rate set forth in Section 1
i, with such charges subject to commercially reasonable annual increases as
determined by Landlord. vii. Janitorial services five (5) days a week (excluding
National and State holidays) after Business Hours. viii. A reasonable pro-rata
share of the unreserved parking spaces of the Building, not to exceed the
Parking specified in Section 1 j, for use by Tenant's employees and visitors in
common with the other tenants and their employees and visitors. ix. Snow and ice
removal. x. Landscaping services. xi. Maintenance of the common areas. xii.
Removal of trash from the Building. b. Landlord’s Maintenance. Landlord shall
make all repairs and replacements to the Building (including Building fixtures
and equipment), Common Areas and Building Standard Improvements in the Premises,
except for repairs and replacements that Tenant must make under Section 8.
Landlord’s maintenance shall include the roof, roof membrane, foundation,
exterior walls, interior structural walls, all structural components, and all
Building systems, such as mechanical, electrical, HVAC, and plumbing. Repairs or
replacements shall be made within a reasonable time (depending on the nature of
the repair or replacement needed) after receiving notice from Tenant or Landlord
having actual knowledge of the need for a repair or replacement. c. No
Abatement. There shall be no abatement or reduction of Rent by reason of any of
the foregoing services not being continuously provided to Tenant. Landlord shall
have the right to shut down the Building systems (including electricity and HVAC
systems) for required maintenance and safety inspections, and in cases of
emergency. Notwithstanding the foregoing, in the event of any interruption of
service required to be provided by Landlord that renders the Premises
untenantable for a minimum of five (5) consecutive business days and results
solely from Landlord's negligence or willful misconduct, Rent shall abate
equitably based on the diminution in use of the Premises resulting from such
interruption for every business day in which such interruption continues beyond
said five (5) consecutive business day period. d. Tenant’s Obligation to Report
Defects. Except in the case of latent defects or defects 6

 


[g308521kei012.gif]

about which Landlord knows or should have known prior to the Commencement Date,
Tenant shall report to Landlord immediately any defective condition in or about
the Premises known to Tenant and if such defect is not so reported and such
failure to promptly report results in other damage, Tenant shall be liable for
same. e. Limitation on Landlord's Liability. Except as set forth in Section
7(c), Landlord shall not be liable to Tenant for any damage caused to Tenant and
its property due to the Building or any part or appurtenance thereof being
improperly constructed or being or becoming out of repair, or arising from the
leaking of gas, water, sewer or steam pipes, or from problems with electrical
service. It is understood and agreed that Landlord shall not be liable for
failure to furnish, or for delay or suspension in furnishing or providing, any
of the utilities or services required to be furnished or provided by Landlord
caused by breakdown, maintenance, repairs, strikes, scarcity of labor and/or
materials, acts of God or from any other cause or reason whatsoever. If the
Building equipment should cease to function properly, Landlord shall use due
diligence to repair the same promptly. 8. TENANT’S ACCEPTANCE AND MAINTENANCE OF
PREMISES a. Acceptance of Premises. Subject to the terms of the attached
Workletter, if any, Tenant’s occupancy of the Premises is Tenant's
representation to Landlord that (i) Tenant has examined and inspected the
Premises, (ii) finds the Premises to be as represented by Landlord and
satisfactory for Tenant's intended use, and (iii) constitutes Tenant's
acceptance of the Premises "as is". Landlord makes no representation or warranty
as to the condition of the Premises except as may be specifically set forth in
the Workletter or elsewhere within this Lease. Tenant acknowledges that Landlord
has no obligation to improve or renovate the Premises or contribute to the cost
thereof except as expressly set forth in the Work Letter. Notwithstanding the
foregoing, Landlord shall be responsible for the following: (i) causing the
Common Areas to be in compliance with all laws, including, but not limited to,
Building Codes, Fire Codes and the Americans with Disabilities Act; and (ii)
causing as of the Commencement Date all electrical systems, including HVAC
systems to be in good repair and condition. b. Move-ln Obligations. Tenant shall
schedule its move-in with the Landlord’s Property Manager. Unless otherwise
approved by Landlord’s Property Manager, and such approval shall not be
unreasonably withheld, conditioned, or delayed, move-in shall not take place
during Business Hours. During Tenant's move-in, a representative of Tenant must
be on-site with Tenant's moving company to insure proper treatment of the
Building and the Premises. Elevators, entrances, hallways and other Common Areas
must remain in use for the general public during business hours. Any specialized
use of elevators or other Common Areas must be coordinated with Landlord's
Property Manager. Tenant must properly dispose of all packing material and
refuse in accordance with the Rules and Regulations. Any damage or destruction
to the Building or the Premises due to moving will be the sole responsibility of
Tenant. c. Tenant's Maintenance. Tenant shall: (i) keep the Premises and
fixtures in good order; (ii) make repairs and replacements to the Premises or
Building needed because of Tenant's misuse or negligence; (iii) repair and
replace Non-Standard Improvements, including any special equipment or decorative
treatments, installed by or at Tenant’s request that serve the Premises (unless
the Lease is ended because of casualty loss or condemnation); and (iv) not
commit waste. d. Alterations to Premises. i. Tenant shall not make or permit
anyone to make any alterations, additions, substitutions, installations, changes
or improvements, structural or otherwise, in or to the Premises (including
without limitation, any Tenant Work) or the rest of the Property ("Alterations")
without the prior written consent of Landlord, such consent shall not be
unreasonably withheld, conditioned, or delayed, except that the consent of
Landlord shall not be required for any Alteration to the Premises which is
purely cosmetic or decorative and is not visible from the exterior of the
Premises. As a condition to granting its consent, Landlord may require Tenant to
pay Landlord a reasonable fee to reimburse Landlord for overhead and
administrative costs and expenses incurred in connection with the supervision by
Landlord of Tenant's Alterations. Landlord’s administrative/supervision costs
shall be as follows: 5% of the cost of Tenant’s alterations up to $100,000.00
and 3% of the cost of Tenant’s alterations over $100,000.00. All Alterations
permitted by Landlord must conform to all rules, regulations and requirements of
any governmental or public authority having jurisdiction over the Premises
and/or the Property, must conform harmoniously with the Building's design and
interior decoration and must not require any changes to or modifications of any
7

 


[g308521kei013.gif]

of the Building's structural components or mechanical, electrical, HVAC
(hereinafter defined), plumbing or other systems. As a condition precedent to
such written consent of Landlord, Tenant agrees to obtain and deliver to
Landlord written and unconditional waivers of mechanics' liens upon the Land and
Building for all work, labor and services to be performed, and materials to be
furnished, by Tenant's contractors and suppliers in connection with such work.
Upon verbal request, Tenant will allow Landlord or its designated agent to
inspect the work from time to time during the period of construction of all
Alterations. Landlord may stop work on any Alterations if Landlord or its
designated agent reasonably determines that the work is not being done (i) in a
good and workmanlike manner, (ii) in compliance with all applicable laws,
regulations and other requirements of governmental authorities, (iii) materially
according to the plans and specifications provided to and approved by Landlord,
(iv) using new materials and installations, at least equal in quality to the
original Building materials and installations, free from any defects or
deficiencies, and (v) in a way that reasonably avoids interfering with, or
disturbing the quiet enjoyment of the other tenants. In such event, Tenant will
promptly correct the problem(s) which gave rise to the work stoppage. If Tenant
fails to correct such problem(s) within a time period Landlord determines to be
reasonable, but in no case less than five (5) business days, then Landlord may,
at its sole option, correct the problem(s), complete the Alterations, and Tenant
will be liable for the costs of such action as Additional Rent. Upon completion
of any Alterations, Tenant will deliver to Landlord complete as-built mylar
drawings or CAD drawings of the Alterations. In addition, Tenant will furnish
“as built” plans and specifications for all Alterations within a reasonable
period of time after completion of the Alterations, and pay to Landlord or its
designated agent a reasonable fee for updating the master reproducible Building
blueprint to show the Alterations. It is understood and agreed by Landlord and
Tenant that any Alterations shall be conducted on behalf of Tenant and not on
behalf of Landlord. Tenant shall and does hereby indemnify, hold harmless and
defend Landlord from and against any and all loss, damage, cost or expense
(including, without limitation, attorneys' fees and all court costs) incurred by
Landlord which may or might arise by reason of the making of or removal of any
Alterations. If any Alteration is made without the prior written consent of
Landlord, Landlord may correct or remove the same, and Tenant shall be liable
for any and all loss, damage, cost or expense (including, without limitation,
attorneys’ fees and all court costs) incurred by Landlord in the performance of
this work. All Alterations (including flooring, wall-to-wall carpet and wall
covering) shall, at Landlord’s election, immediately become the property of
Landlord and shall remain upon and be surrendered with the Premises as a part
thereof at the end of the Term; provided, however, that if Tenant is not in
default in the performance of any of its obligations under this Lease beyond any
applicable cure period, Tenant shall have the right to remove, prior to the
expiration or termination of the Term, all movable furniture, furnishings or
equipment not affixed to or in the Premises at the expense of Tenant. Except
with regard to any Alteration approved pursuant to Section 8(d)(i) of which at
the time of approval Landlord notified Tenant that the same would not be
required to be removed, if and to the extent Landlord does not elect that any of
the Alterations (including without limitation, any vaults, safes, file systems,
raised floors or interior staircases between floors) remain upon and be
surrendered with the Premises at the expiration or termination of the Term,
Tenant shall, at its sole cost and expense, remove the same, restore the
affected area to the condition existing prior to the construction or
installation of any such Alteration and repair any damage caused by such
removal, and if Tenant fails to remove any such Alteration, to restore and
repair the affected area or repair any damage caused by any such removal as
provided above, Landlord may undertake such removal, restoration and repair at
Tenant's expense and Tenant shall reimburse Landlord for the cost thereof,
together with any and all damages (including, without limitation, attorneys'
fees and all court costs) which Landlord may sustain by reason of such default
by Tenant. If Landlord consents to Alterations by Tenant, Landlord shall have
the right to approve the plans and specifications for any Alterations and the
contractors and subcontractors which Tenant proposes to use in connection with
the Alterations, such approval not to be unreasonably withheld, conditioned or
delayed. Tenant,

 


[g308521kei014.gif]

or its contractors and subcontractors, as Landlord may direct, shall provide
such insurance, bonding and/or indemnifications of Landlord as Landlord may
reasonably require and shall comply with any and all rules and regulations
applicable to Alterations as may be promulgated by Landlord from time to time.
Prior to undertaking any Alterations, Tenant shall furnish to Landlord duplicate
original policies or certificates thereof of worker's compensation insurance
(covering all persons to be employed by Tenant and Tenant's contractors and
subcontractors in connection with such Alterations), builder's all-risk
insurance, and comprehensive commercial general liability insurance (including
property damage coverage) in such form, with such companies, for such periods
and in such amounts as Landlord may reasonably require, naming Landlord, its
management agent and any mortgagee as additional insureds. v. All work described
in this Section shall be performed only by contractors and subcontractors
approved in writing by Landlord, such approval shall not be unreasonably
withheld, conditioned, or delayed by Landlord. Tenant shall cause all
contractors and subcontractors to procure and maintain insurance coverage
against such risks, in such amounts, and with such companies as Landlord may
reasonably require, but in no event less than: (i) Commercial General Liability
insurance on an occurrence basis in amounts not less than $2,000,000 ($1,000,000
of which may be in excess umbrella coverage) naming Landlord and Landlord’s
property management company as additional insureds; (ii) workers’ compensation
insurance in amounts required by statute; and (iii) Business Automobile
Liability insurance on an occurrence basis in amounts not less than $1,000,000.
Tenant shall provide Landlord with insurance certificates for such contractors
and subcontractors prior to commencement of any work. Tenant shall provide
Landlord with the identities, mailing addresses and telephone numbers of all
persons performing work or supplying materials prior to beginning such
construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be performed
in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building's Structure and the
Building's Systems). All such work which may affect the Building’s Structure or
the Building's Systems, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work or a contractor approved by Landlord. All work
affecting the roof of the Building must be performed by Landlord’s roofing
contractor or a contractor approved by Landlord and no such work will be
permitted if it would void or reduce the warranty on the roof. e. Restoration of
Premises. At the expiration or earlier termination of this Lease, Tenant shall
(i) deliver each and every part of the Premises in good repair and condition,
ordinary wear and tear and damage by insured casualty excepted, and (ii) restore
the Premises at Tenant's sole expense to the same condition as existed at the
Commencement Date (excepting approved Alterations to the extent not required to
be removed in accordance with this Lease), ordinary wear and tear and damage by
insured casualty excepted. If Tenant has required or installed Non-Standard
Improvements, such improvements shall be removed as part of Tenant's restoration
obligation. Landlord, however, may elect to require Tenant to leave any Non-
Standard Improvements in the Premises unless at the time of such Non-Standard
Improvements were installed, Landlord agreed in writing that Tenant could remove
such improvements. Tenant shall repair any damage caused by the removal of any
Non-Standard Improvements. “Non-Standard Improvements” means such items as (i)
High Demand Equipment and separate meters, (ii) all wiring and cabling from the
point of origin to the termination point, (iii) raised floors for computer or
communications systems, (iv) telephone equipment, security systems, and UPS
systems, (iv) equipment racks, (v) alterations installed by or at the request of
Tenant after the Commencement Date, and (vi) any other improvements that are not
part of the Building Standard Improvements. f. Landlord's Performance of
Tenant’s Obligations. If Tenant does not perform its maintenance or restoration
obligations in a timely manner, commencing the same within five (5) business
days after receipt of written notice from Landlord specifying the work needed,
and thereafter diligently and continuously pursuing the work until completion,
then Landlord shall have the right, but not the obligation, to perform such
work. In addition, Landlord shall have the right but not the obligation to
perform such work at the request of Tenant. Any amounts expended by Landlord on
such maintenance or restoration shall be Additional Rent to be paid by Tenant to
Landlord within thirty (30) days after demand. g. Construction Liens. Tenant
shall have no power to do any act or make any contract 9

 


[g308521kei015.gif]

that may create or be the foundation of any lien, mortgage or other encumbrance
upon the reversionary or other estate of Landlord, or any interest of Landlord
in the Premises. NO CONSTRUCTION LIENS OR OTHER LIENS FOR ANY LABOR, SERVICES OR
MATERIALS FURNISHED TO THE PREMISES SHALL ATTACH TO OR AFFECT THE INTEREST OF
LANDLORD IN AND TO THE PREMISES OR THE BUILDING. Tenant shall keep the Premises
and the Building free from any liens arising out of any work performed,
materials furnished, or obligations incurred by or on behalf of Tenant. Should
any lien or claim of lien be filed against the Premises or the Building by
reason of any act or omission of Tenant or any of Tenant's agents, employees,
contractors or representatives, then Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after the
filing thereof. Should Tenant fail to discharge the lien within ten (10) days,
then Landlord may discharge the lien. The amount paid by Landlord to discharge
the lien (whether directly or by bond), plus all administrative and legal costs
incurred by Landlord, shall be Additional Rent payable on demand. The remedies
provided herein shall be in addition to all other remedies available to Landlord
under this Lease or otherwise. h. Tenant's Equipment. Tenant will not install or
operate in the Premises any electrically operated equipment or other machinery,
other than standard desk top office equipment ordinarily found in first-class
office buildings in Durham North Carolina, without first obtaining the prior
written consent of Landlord, such consent shall not be unreasonably withheld,
conditioned, or delayed. Landlord shall have the right to charge Tenant for the
cost of its electricity consumption beyond Business Hours or in excess of the
electrical capacity set forth in Section 1. i (exclusive of Building standard
HVAC and lights) and for the cost of any additional wiring or other improvements
to the Building as may be occasioned by or required solely as a result of any
such excess use by Tenant. Tenant shall not use or consume water other than for
drinking, lavatory and toilet purposes, or in unusual quantities (of which fact
Landlord shall reasonably judge), without first obtaining the prior written
consent of Landlord, such consent shall not be unreasonably withheld,
conditioned, or delayed. Tenant shall not install any other equipment of any
kind or nature whatsoever (including, without limitation, electric space heaters
and supplementary air-conditioning units) which will or may necessitate any
changes, replacements or additions to, or in the use of, the water system,
heating system, plumbing system, air- conditioning system, or electrical system
of the Demised Premises or the rest of the Building. Landlord may condition its
consent to the installation or use of any equipment or machinery or to the
consumption of excess utilities upon the payment by Tenant of Additional Rent in
compensation for any excess consumption of utilities and for the cost of
additional wiring, piping or other improvements to the Building as may be
occasioned by the operation of said equipment or machinery or by said excess use
of utilities. In the event of any excessive consumption of any utilities
(including without limitation any consumption beyond Building Hours), Landlord
shall be entitled to require that Tenant install in the Premises (at Tenant's
cost and in a location approved by Landlord) meters or submeters to measure
Tenant’s utility consumption for the Premises or for any specific equipment
causing excess consumption, as Landlord shall require; in which case, Tenant
shall maintain in good order and repair (and replace, if necessary) such meters
or submeters. If separate meters are installed for measuring Tenant's use of any
utilities, then charges for such utilities shall be paid directly by Tenant to
the appropriate utility company. If submeters are installed for measuring
Tenant's consumption of any utilities, Tenant shall pay the costs of the same to
Landlord as Additional Rent, within fifteen (15) days of its receipt of a bill
therefor based on such submeter readings. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space therein to such a
degree as to be objectionable to Landlord or to any tenant in the Building shall
be installed and maintained by Tenant, at Tenant's expense, on vibration
eliminators or other devices sufficient to eliminate such noise and vibration,
which fact Landlord shall reasonably judge. Whenever machines or equipment
generating excessive heat are used in the Premises, Landlord reserves the right
to require Tenant to install supplementary air conditioning units in the
Premises and any cost associated therewith shall be paid by Tenant, including
any cost of installation, operation and maintenance thereof. 9. PROPERTY OF
TENANT a. Property Taxes. Tenant shall pay when due all taxes levied or assessed
upon Tenant's equipment, fixtures, furniture, leasehold improvements and
personal property located in the Premises. b. Removal. Provided Tenant is not in
default beyond any applicable cure period, Tenant may remove all fixtures and
equipment which it has placed in the Premises; provided, however, Tenant must
repair all damages caused by such removal. If Tenant does not remove its
property from the Premises within five days after the expiration or earlier
termination (for whatever cause) of this Lease, such property shall be deemed
abandoned by Tenant, and 10

 


[g308521kei016.gif]

Landlord may dispose of the same in whatever manner Landlord may elect without
any liability to Tenant. 10 SIGNS. No sign, advertisement or notice shall be
inscribed, painted, affixed or displayed by Tenant on any part of the outside or
the inside of the Building or within the Premises if the same is visible from
outside of the Premises, and if any such sign, advertisement or notice is
nevertheless exhibited by Tenant, Landlord may remove the same and Tenant shall
be liable for any and all expenses (including, without limitation, attorneys'
fees and all court costs) incurred by Landlord in such connection. Door and
directory signage shall be provided and installed by the Landlord in accordance
with building standards at Landlord's sole expense.- 11. ACCESS TO PREMISES. a.
Tenant's Access. Tenant, its agents, employees, invitees, and guests, shall have
access to the Premises and reasonable ingress and egress to common and public
areas of the Building twenty-four hours a day, seven days a week; provided,
however, Landlord by reasonable regulation may control such access for the
comfort, convenience, safety and protection of all tenants in the Building, or
as needed for making repairs and alterations. Tenant shall be responsible for
providing access to the Premises to its agents, employees, invitees and guests
after business hours and on weekends and holidays, but in no event shall
Tenant’s use of and access to the Premises during non-business hours compromise
the security of the Building. b. Landlord’s Access. Landlord shall have the
right, at all reasonable times and upon reasonable oral notice, either itself or
through its authorized agents, to enter the Premises (i) to make repairs,
alterations or changes as Landlord deems necessary, (ii) to inspect the
Premises, mechanical systems and electrical devices, and (iii) to show the
Premises to prospective mortgagees and purchasers. Within one hundred eighty
(180) days prior to the Expiration Date, Landlord shall have the right, either
itself or through its authorized agents, to enter the Premises at all reasonable
times to show prospective tenants. c. Emergency Access. Landlord shall have the
right to enter the Premises at any time without notice in the event of an
emergency. 12. TENANT’S COMPLIANCE a. Laws. Except as otherwise expressly
provided in Lease Addendum Number One, Tenant, at Tenant's sole expense, shall
comply with, and make any and all alterations to and within the Premises in the
manner allowed under Section 9 hereof as may be necessary to effect compliance
with, any and all present and future laws, ordinances, regulations, and orders
of any governmental, quasi-governmental, public or other authority having
jurisdiction over the Property (or any part thereof), including without
limitation The Americans with Disabilities Act (collectively, the "Applicable
Laws"). In addition, if Landlord makes any alteration in or to any part of the
Property in order to comply with any requirement of any of the Applicable Laws
and such requirement is a result of Tenant's particular business or use of the
Premises, then Tenant shall reimburse Landlord upon demand for the cost thereof.
b. Rules and Regulations. Tenant shall comply with the Rules and Regulations
attached as Exhibit B. The Rules and Regulations may be modified from time to
time by Landlord, effective as of the date delivered to Tenant or posted on the
Premises, provided such rules are uniformly applicable to all tenants in the
Building. Any conflict between this Lease and the Rules and Regulations shall be
governed by the terms of this Lease. 13. ADA COMPLIANCE. a. Tenant's Compliance.
Tenant, at Tenant’s sole expense, shall comply with all Applicable Laws which
shall impose any duty upon Landlord or Tenant with respect to the use or
occupation of the Premises or alteration of the Premises to accommodate persons
with special needs, including using all reasonable efforts to comply with The
Americans With Disabilities Act (the "ADA”). b. Landlord's Compliance. Landlord,
at Landlord’s sole expense, shall use all reasonable efforts to meet the
requirements of the ADA as it applies to the Common Areas and restrooms of the
Building; but Landlord shall have no responsibility for ADA compliance with
respect to the Premises. Landlord shall not be required to make changes to the
Common Areas or restrooms of the Building to comply with ADA standards adopted
after construction of the Building unless specifically required to do so by law,
and Tenant shall reimburse Landlord for 11

 


[g308521kei017.gif]

the cost of ADA compliance necessitated by Tenant's particular use of the
Premises including, without limitation, any alterations to the Premises. c. ADA
Notices. If Tenant receives any notices alleging a violation of ADA relating to
any portion of the Building or Premises (including any governmental or
regulatory actions or investigations regarding non-compliance with ADA), then
Tenant shall notify Landlord in writing within ten (10) days of such notice and
provide Landlord with copies of any such notice. 14. INSURANCE REQUIREMENTS a.
Tenant’s Liability Insurance. Effective as of the earlier of: (1) the date
Tenant enters or occupies the Premises; or (2) the Commencement Date, and
continuing throughout the Term, Tenant shall maintain the following insurance
policies: (A) commercial general liability insurance in amounts of $2,000,000
per occurrence, which shall apply on a per location basis, or, following the
expiration of the initial Term, such other amounts as Landlord may from time to
time reasonably require (and, if the use and occupancy of the Premises include
any activity or matter that is or may be excluded from coverage under a
commercial general liability policy [e.g., the sale, service or consumption of
alcoholic beverages], Tenant shall obtain such endorsements to the commercial
general liability policy or otherwise obtain insurance to insure all liability
arising from such activity or matter in such amounts as Landlord may reasonably
require), insuring Tenant, Landlord and Landlord's property management company
against all liability for injury to or death of a person or persons or damage to
property arising from the use and occupancy of the Premises and (without
implying any consent by Landlord to the installation thereof) the installation,
operation, maintenance, repair or removal of Tenant’s equipment; (B) All Risk
Property insurance covering the full value of all Alterations and improvements
and betterments in the Premises, naming Landlord and Landlord's mortgagees
designated by Landlord as additional loss payees as their interests may appear;
(C) All Risk Property insurance covering the full value of all furniture, trade
fixtures and personal property (including property of Tenant or others) in the
Premises or otherwise placed in the Building or Common Areas by or on behalf of
Tenant it being understood that no lack or inadequacy of insurance by Tenant
shall in any event make Landlord subject to any claim by virtue of any theft of
or loss or damage to any uninsured or inadequately insured property; (D)
contractual liability insurance sufficient to cover Tenant’s indemnity
obligations hereunder (but only if such contractual liability insurance is not
already included in Tenant’s commercial general liability insurance policy); (E)
worker's compensation insurance in amounts not less than statutorily required;
(F) in the event Tenant performs any alterations or repairs in, on, or to the
Premises, Builder’s Risk Insurance on an All Risk basis (including collapse) on
a completed value (non-reporting) form, or by endorsement including such
coverage pursuant to Section 8.d hereinabove, for full replacement value
covering all work incorporated in the Building and all materials and equipment
in or about the Premises; and (G) such increased limits of coverages, as
Landlord, or any mortgagee or lessor of Landlord, may reasonably require from
time to time. Tenant's insurance shall provide primary coverage to Landlord and
shall not require contribution by any insurance maintained by Landlord, when any
policy issued to Landlord provides duplicate or similar coverage, and in such
circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant will
obtain Automobile Liability insurance in the event that the Tenant possesses
vehicles owned by Tenant, which insurance shall have limits no less than
$2,000,000 combined single limit for property damage and bodily injury. b
Tenant’s Property Insurance. Tenant shall also carry the equivalent of ISO
Special Form Property Insurance on Tenant’s Property for full replacement value
and with coinsurance waived. For purposes of this provision, “Tenant’s Property"
shall mean Tenant’s personal property and fixtures, and any Non-Standard
Improvements to the Premises. Tenant shall neither have, nor make, any claim
against Landlord for any loss or damage to the Tenant’s Property, regardless of
the cause of the loss or damage. c. Certificates of Insurance. Prior to taking
possession of the Premises, and annually thereafter, Tenant shall deliver to
Landlord certificates or other evidence of insurance satisfactory to Landlord
All such policies shall be non assessable and shall contain language to the
extent obtainable that: (i) any loss shall be payable notwithstanding any act or
negligence of Landlord or Tenant that might otherwise result in forfeiture of
the insurance, (ii) that the policies are primary and non contributing with any
insurance that Landlord may carry, and (iii) that the policies cannot be
canceled, non-renewed, or coverage reduced except after thirty (30) days' prior
notice to Landlord. If Tenant fails to provide Landlord with such certificates
or other evidence of insurance coverage, Landlord may obtain such coverage and
the cost of such coverage shall be Additional Rent payable by Tenant upon
demand. d Insurance Policy Requirements. Tenant’s insurance policies required by
this Lease shall: (i) be issued by insurance companies licensed to do business
in the state in which the 12

 


[g308521kei018.gif]

Premises are located with a general policyholder's ratings of at least A- and a
financial rating of at least VII in the most current Best's Insurance Reports
available on the Commencement Date, or if the Best's ratings are changed or
discontinued, the parties shall agree to a comparable method of rating insurance
companies; (ii) name Landlord as an additional insured as its interest may
appear [other landlords or tenants may be added as additional insureds in a
blanket policy]; (iii) provide that the insurance not be canceled, non-renewed
or coverage materially reduced unless thirty (30) days advance notice is given
to Landlord; (iv) be primary policies; (v) provide that any loss shall be
payable notwithstanding any gross negligence of Landlord or Tenant which might
result in a forfeiture thereunder of such insurance or the amount of proceeds
payable; (vi) have no deductible exceeding TEN THOUSAND DOLLARS ($10,000),
unless approved in writing by Landlord; and (vii) be maintained during the
entire Term and any extension terms. e. Landlord's Insurance. Landlord shall
keep the Building, including the improvements (but excluding Tenant’s Property),
insured against damage and destruction by perils insured by the equivalent of
ISO Special Form Property Insurance in the amount of the full replacement value
of the Building Landlord shall also maintain General Liability insurance in
amounts that Landlord reasonably deems appropriate. f. Mutual Waiver of
Subrogation. Anything in this Lease to the contrary notwithstanding, Landlord
hereby releases and waives unto Tenant (including all partners, stockholders,
officers, directors, employees and agents thereof), its successors and assigns,
and Tenant hereby releases and waives unto Landlord (including all partners,
stockholders, officers, directors, employees and agents thereof), its successors
and assigns, all rights to claim damages for any injury, loss, cost or damage to
persons or to the Premises or any other casualty, as long as the amount of such
injury, loss, cost or damage has been paid either to Landlord, Tenant, or any
other person, firm or corporation, under the terms of any Property, General
Liability, or other policy of insurance, to the extent such releases or waivers
are permitted under applicable law. As respects all policies of insurance
carried or maintained pursuant to this Lease and to the extent permitted under
such policies, Tenant and Landlord each waive the insurance carriers' rights of
subrogation. 15. INDEMNITY. Subject to the insurance requirements, releases and
mutual waivers of subrogation set forth in this Lease, Tenant agrees as follows:
a. Indemnity. Tenant shall indemnify and hold Landlord harmless from and against
any and all third party claims, damages, losses, liabilities, lawsuits, costs
and expenses (including attorneys’ fees at all tribunal levels) arising out of
or related to (i) any activity, work, or other thing done, permitted or suffered
by Tenant in or about the Premises or the Building, (ii) any breach or default
by Tenant in the performance of any of its obligations under this Lease, or
(iii) any act or neglect of Tenant, or any officer, agent, employee, contractor,
servant, invitee or guest of Tenant. The foregoing indemnity shall not, however,
excuse Landlord from liability to third parties resulting from the negligence of
Landlord its agents and employees. Notwithstanding anything to the contrary in
this paragraph, at Landlord’s election, Tenant shall provide and pay for the
cost of Landlord's defense in connection with any and all claims arising within
or in any way connected with the Premises until such time as it is adjudicated
that such claim(s) resulted from the negligence of Landlord, its agents or
employees. In the event of such adjudication, Landlord shall have a percentage
responsibility with respect to any judgments against Tenant resulting from such
claims as well as costs incurred by Tenant in its defense of Landlord in
connection with same. Landlord's percentage of responsibility shall be equal to
the percentage of its comparative negligence as determined in a final court
judgment. b. Defense Obligation. If any such action is brought against Landlord,
then Tenant, upon notice from Landlord, shall defend the same through counsel
selected by Landlord's insurer, or other counsel acceptable to Landlord. The
provisions of this Section shall survive the termination of this Lease. 16.
QUIET ENJOYMENT Tenant shall have quiet enjoyment and possession of the Premises
provided Tenant is not in default beyond any applicable cure period. No action
of Landlord or other tenants working in other space in the Building, or in
repairing or restoring the Premises, shall be deemed a breach of this covenant,
nor shall such action give to Tenant any right to modify this Lease either as to
term, rent payables or other obligations to be performed. 17. SUBORDINATION;
ATTORNMENT; NON-DISTURBANCE; AND ESTOPPEL CERTIFICATE. a. Subordination and
Attornment. Tenant agrees to execute within ten (10) days after request to do so
from Landlord or its mortgagee an agreement: 13

 


[g308521kei019.gif]

i. Making this Lease superior or subordinate (as required by Landlord) to the
interests of the mortgagee; ii. Agreeing to attorn to the mortgagee; iii. Giving
the mortgagee notice of, and a reasonable opportunity (which shall in no event
be less than thirty (30) days after notice thereof is delivered to mortgagee) to
cure any Landlord default and agreeing to accept such cure if effected by the
mortgagee; iv. Permitting the mortgagee (or other purchaser at any foreclosure
sale), and its successors and assigns, on acquiring Landlord's interest in the
Premises and the Lease, to become substitute Landlord hereunder, with liability
only for such Landlord obligations as accrue after Landlord's interest is so
acquired; v. Agreeing to attorn to any successor Landlord; and vi. Containing
such other agreements and covenants on Tenant’s part as Landlord’s mortgagee may
reasonably request. b. Non-Disturbance. It shall be a condition of such
subordination that Tenant receive from the holder of each such encumbrance a
typical commercial lender's standard form of non- disturbance agreement whereby
the holder covenants and agrees that provided Tenant is not in default of this
Lease beyond the applicable cure period, subject to the terms of such non-
disturbance agreement, Tenant’s right of possession of the Leased Premises will
not be terminated or disturbed by the foreclosure of such encumbrance (or
transfer in lieu of foreclosure) or by any subsequent transfers of the Property.
c. Estoppel Certificates. Tenant agrees to execute within ten (10) business days
after request, and as often as requested, estoppel certificates confirming any
factual matter requested by Landlord which is true and is within Tenant's
knowledge regarding this Lease, and the Premises, including but not limited to:
(i) the date of occupancy, (ii) Expiration Date, (iii) the amount of Rent due
and date to which Rent is paid, (iii) whether Tenant has any defense or offsets
to the enforcement of this Lease or the Rent payable, (iv) any default or breach
by Landlord, and (v) whether this Lease, together with any modifications or
amendments, is in full force and effect. Tenant shall attach to such estoppel
certificate copies of any modifications or amendments to the Lease. 18.
ASSIGNMENT - SUBLEASE. a. Landlord Consent. Tenant may not assign or encumber
this Lease or its interest in the Premises arising under this Lease, and may not
sublet all or any part of the Premises without first obtaining the written
consent of Landlord (each such action is referred to as a "Transfer”). Landlord
shall not unreasonably withhold, condition, or delay its consent to any
assignment or subletting of the Premises, provided that the proposed transferee
in Landlord's reasonable opinion: (1) is creditworthy; (2) has a good reputation
in the business community; (3) will use the Premises for the Permitted Use
(thus, excluding without limitation, uses for credit processing and
telemarketing) and will not use the Premises in any manner that would conflict
with any exclusive use agreement or other similar agreement entered into by
Landlord with any other tenant of the Project; (4) will not use the Premises,
Project in a manner that would materially increase the pedestrian or vehicular
traffic to the Premises, Project; (5) is not a governmental entity, or
subdivision or agency thereof; and (6) is not another occupant of the Project;;
otherwise, Landlord may withhold its consent in its sole discretion. Landlord
will not consent to an assignment or sublease that might will result in a use
that conflicts with the rights of any existing tenant. One consent shall not be
the basis for any further consent. b. Definition of Assignment. For the purpose
of this Section 18, the word "assignment" shall be defined and deemed to include
the following: (i) if Tenant is a partnership, the withdrawal or change, whether
voluntary, involuntary or by operation of law, of partners owning thirty percent
(30%) or more of the partnership, or the dissolution of the partnership; (ii) if
Tenant consists of more than one person, an assignment, whether voluntary,
involuntary, or by operation of law, by one person to one of the other persons
that is a Tenant; (iii) if Tenant is a corporation, any dissolution or
reorganization of Tenant, or the sale or other transfer of a controlling
percentage (hereafter defined) of capital stock of Tenant other than to an
affiliate or subsidiary or the sale of fifty one percent (51%) in value of the
assets of Tenant; (iv) if Tenant is a limited liability company, the change of
members whose interest in the company is fifty percent (50%) or more. The phrase
"controlling percentage" means the ownership of, and the right to vote, stock
possessing at least fifty one percent (51%) of the total combined voting 14

 


[g308521kei020.gif]

power of all classes of Tenant's capital stock issued, outstanding and entitled
to vote for the election of directors, or such lesser percentage as is required
to provide actual control over the affairs of the corporation; except that, if
the Tenant is a publicly traded company, public trades or sales of the Tenant's
stock on a national stock exchange shall not be considered an assignment
hereunder even if the aggregate of the trades of sales exceeds fifty percent
(50%) of the capital stock of the company. c. Permitted Assignments/Subleases.
Notwithstanding anything to the contrary contained herein provided Tenant gives
Landlord fifteen (15) days prior written notice, Tenant shall be entitled to
assign this Lease or sublet the Premises to an entity ("Controlled Tenant") (i)
resulting from the merger of the originally named Tenant with, or acquisition
(including all or substantially all of the assets or stock) by or of, another
company, provided such Controlled Tenant shall have a tangible net worth not
less than the tangible net worth of Tenant as of the date of this Lease; or (ii)
any company that is and remains throughout the Lease Term an affiliate of
Tenant. As used in the immediately preceding sentence, an affiliate is a company
that controls Tenant, is controlled by Tenant or which is controlled by a
company that likewise controls Tenant. In connection with any such assignment,
Tenant shall cause the Controlled Tenant to execute and deliver to Landlord an
agreement whereby the Controlled Tenant agrees to be bound by all the covenants
and agreements in this Lease which Tenant has agreed to keep, observe or
perform, and whereby the Controlled Tenant agrees that the provisions of this
paragraph shall be binding upon it as if it were the original Tenant hereunder.
Together with its required notice to Landlord regarding the proposed transfer to
a Controlled Tenant, Tenant shall provide Landlord with supporting documentation
confirming to Landlord's reasonable satisfaction that the transferee is, in
fact, a Controlled Tenant. Notwithstanding the foregoing, in no event shall the
Tenant be released from liability for the obligations under the Lease upon a
transfer to a Controlled Tenant. d. Notice to Landlord. Landlord must be given
prior written notice of every assignment or subletting, and failure to do so
shall be a default hereunder. e. Prohibited Assignments/Subleases. In no event
shall this Lease be assignable by operation of any law, and Tenant’s rights
hereunder may not become, and shall not be listed by Tenant as an asset under
any bankruptcy, insolvency or reorganization proceedings. Acceptance of Rent by
Landlord after any non permitted assignment or sublease shall not constitute
approval thereof by Landlord. f. Limitation. Any assignment or sublease for
which Landlord's consent is required shall not include the right to exercise any
options to renew the Lease Term, expand the Premises, or similar options, unless
specifically provided for in the consent. If Landlord consents to a proposed
Transfer, then the proposed transferee shall deliver to Landlord a written
agreement whereby it expressly assumes Tenant’s obligations hereunder; however,
any transferee of less than all of the space in the Premises shall be liable
only for obligations under this Lease that are properly allocable to the space
subject to the Transfer for the period of the Transfer. No Transfer shall
release Tenant from its obligations under this Lease, but rather Tenant and its
transferee shall be jointly and severally liable therefor. Landlord's consent to
any Transfer shall not be deemed consent to any subsequent Transfers. If an
Event of Default occurs while the Premises or any part thereof are subject to a
Transfer, then Landlord, in addition to its other remedies, may collect directly
from such transferee all rents becoming due to Tenant and apply such rents
against Rent. Tenant authorizes its transferees to make payments of rent
directly to Landlord upon receipt of notice from Landlord to do so following the
occurrence of an Event of Default hereunder. Tenant shall pay for the cost of
any demising walls or other improvements necessitated by a proposed subletting
or assignment. g. Tenant Not Released. No assignment or sublease shall release
Tenant of any of its obligations under this Lease. h. Excess Rents. If Tenant
assigns this Lease or subleases all or part of the Premises at a rental rate or
other consideration that exceeds the rentals paid to Landlord, then after
Tenant’s reasonable costs and expenses are recouped, fifty percent (50%) of any
such excess shall be paid over to Landlord by Tenant as and when received by
Tenant. i. Request for Consent. If Tenant requests Landlord’s consent to a
Transfer, then, at least fifteen (15) days prior to the effective date of the
proposed Transfer, Tenant shall provide Landlord with a written description of
all terms and conditions of the proposed Transfer, copies of the proposed
pertinent documentation, and the following information about the proposed
transferee: name and address; reasonably satisfactory information about its
business and business history; its proposed use of the Premises; banking,
financial, and other credit information; and general references sufficient to
enable Landlord to determine the proposed 15

 


[g308521kei021.gif]

transferee’s creditworthiness and character. Concurrently with Tenant's notice
of any request for consent to a Transfer, Tenant shall pay to Landlord a fee of
$1,000 to defray Landlord’s expenses in reviewing such request, and Tenant shall
also reimburse Landlord immediately upon request for its reasonable attorneys’
fees incurred in connection with considering any request for consent to a
Transfer. Landlord may, within fifteen (15) days after submission of Tenant’s
written request for Landlord's consent to an assignment or subletting, terminate
this Lease as to the portion of the Premises proposed to be sublet or assigned
as of the date the proposed Transfer is to be effective. If Landlord cancels
this Lease as to any portion of the Premises, then this Lease shall cease for
such portion of the Premises, Tenant shall pay to Landlord all Rent accrued
through the cancellation date relating to the portion of the Premises covered by
the proposed Transfer, and Rent shall be reduced proportionately based on the
remaining square footage in the Premises. Thereafter, Landlord may lease such
portion of the Premises to the prospective transferee (or to any other person)
without liability to Tenant. For purposes of clarity, this means that if
Landlord terminates this lease pursuant to this Section 18(i), Tenant shall have
no further obligations hereunder that would first arise following the date of
Termination but for such termination (and in any event Tenant will continue to
be responsible for any previously accrued obligations, including obligations for
reconciled operating expenses). j. Unauthorized Assignment or Sublease. Any
unauthorized assignment or sublease shall constitute a default under the terms
of this Lease. 19. DAMAGES TO PREMISES. a. Landlord’s Restoration Obligations.
If the Building or Premises are damaged by fire or other casualty ("Casualty”),
then Landlord shall repair and restore the Premises to substantially the same
condition of the Premises immediately prior to such Casualty, subject to the
following terms and conditions: i. The casualty must be insured under Landlord's
insurance policies, and Landlord’s obligation is limited to the extent of the
insurance proceeds received by Landlord. Landlord’s duty to repair and restore
the Premises shall not begin until receipt of the insurance proceeds. ii.
Landlord’s lender(s) must permit the insurance proceeds to be used for such
repair and restoration. iii. Landlord shall have no obligation to repair and
restore Tenant’s trade fixtures, decorations, signs, contents, or any
Non-Standard Improvements to the Premises. b. Termination of Lease by Landlord.
Landlord shall have the option of terminating the Lease as of the date of the
Casualty if: (i) the Premises is rendered wholly untenantable; (ii) the Premises
is damaged in whole or in part as a result of a risk which is not covered by
Landlord's insurance policies; (iii) Landlord's lender does not permit a
sufficient amount of the insurance proceeds to be used for restoration purposes;
(iv) the Premises is damaged in whole or in part during the last two years of
the Term; or (v) the Building containing the Premises is damaged (whether or not
the Premises is damaged) to an extent of fifty percent (50%) or more of the fair
market value thereof. If Landlord elects to terminate this Lease, then it shall
give notice of the cancellation to Tenant within sixty (60) days after the date
of the Casualty and Tenant's obligations hereunder shall expire effective as of
the date of the Casualty. Tenant shall vacate and surrender the Premises to
Landlord within thirty (30) days after receipt of the notice of termination. c.
Termination of Lease by Tenant. Notwithstanding anything herein to the contrary,
in the event Landlord does not complete its required restoration of the Leased
Premises within two hundred twenty-five (225) days after the occurrence of the
damage or destruction, Tenant shall be entitled to terminate this Lease by
giving Landlord written notice of intent to terminate within ten (10) days after
expiration of such two hundred twenty-five (225) day period. However, if at any
time Landlord believes it will be unable to complete restoration within such two
hundred twenty-five (225) day period, it shall be entitled to notify Tenant in
writing of the Landlord’s estimated time frame for completion of restoration and
if Tenant fails to cancel this Lease by notice of cancellation given to Landlord
within 10 days following Landlord’s written notice, such two hundred twenty-five
(225) day period shall automatically be extended to the last day of Landlord's
estimated time frame. d. Tenant’s Restoration Obligations. Unless terminated,
the Lease shall remain in full force and effect, and Tenant shall promptly
repair, restore, or replace Tenant's insured trade fixtures, decorations, signs,
contents, and any Non-Standard Improvements to the Premises. All 16

 


[g308521kei022.gif]

repair, restoration or replacement shall be at least to the same condition as
existed prior to the Casualty. The proceeds of all insurance carried by Tenant
on its property shall be held in trust by Tenant for the purposes of such
repair, restoration, or replacement. e. Rent Abatement. If Premises is rendered
wholly untenantable by the Casualty, then the Rent payable by Tenant shall be
fully abated. If the Premises is only partially damaged, then Tenant shall
continue the operation of Tenant's business in any part not damaged to the
extent reasonably practicable from the standpoint of prudent business
management, and Rent and other charges shall be abated proportionately to the
portion of the Premises rendered untenantable. The abatement shall be from the
date of the Casualty until the Premises have been substantially repaired and
restored, or until Tenant's business operations are restored in the entire
Premises, whichever shall first occur. However, if the Casualty is caused by the
negligence or other wrongful conduct of Tenant or of Tenant's subtenants,
licensees, contractors, or invitees, or their respective agents or employees,
there shall be no abatement of Rent. f. Waiver of Claims. The abatement of the
Rent and Tenant's right to terminate as set forth above is Tenant’s exclusive
remedy against Landlord in the event of a Casualty. Tenant hereby waives all
claims against Landlord for any compensation or damage for loss of use of the
whole or any part of the Premises and/or for any inconvenience or annoyance
occasioned by any Casualty and any resulting damage, destruction, repair, or
restoration. 20. EMINENT DOMAIN a. Effect on Lease. If all of the Premises are
taken under the power of eminent domain (or by conveyance in lieu thereof), then
this Lease shall terminate as of the date possession is taken by the condemnor,
and Rent shall be adjusted between Landlord and Tenant as of such date. If only
a portion of the Premises is taken and Tenant can continue use of the remainder,
then this Lease will not terminate, but Rent shall abate in a just and
proportionate amount to the loss of use occasioned by the taking. b. Right to
Condemnation Award. Landlord shall be entitled to receive and retain the entire
condemnation award for the taking of the Building and Premises. Tenant shall
have no right or claim against Landlord for any part of any award received by
Landlord for the taking. Tenant shall have no right or claim for any alleged
value of the unexpired portion of this Lease, or its leasehold estate, or for
costs of removal, relocation, business interruption expense or any other damages
arising out of such taking. Tenant, however, shall not be prevented from making
a claim against the condemning party (but not against Landlord ) for any moving
expenses, loss of profits, or taking of Tenant’s personal property (other than
its leasehold estate) to which Tenant may be entitled; provided that any such
award shall not reduce the amount of the award otherwise payable to Landlord for
the taking of the Building and Premises. 21. ENVIRONMENTAL COMPLIANCE a.
Environmental Laws. The term “ Environmental Laws” shall mean all now existing
or hereafter enacted or issued statutes, laws, rules, ordinances, orders,
permits and regulations of all state, federal, local and other governmental and
regulatory authorities, agencies and bodies applicable to the Premises,
pertaining to environmental matters or regulating, prohibiting or otherwise
having to do with asbestos and all other toxic, radioactive, or hazardous wastes
or materials including, but not limited to, the Federal Clean Air Act, the
Federal Water Pollution Control Act, and the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as from time to time amended.
b. Tenant's Responsibility. Tenant covenants and agrees that it will keep and
maintain the Premises at all times in compliance with Environmental Laws. Tenant
shall not (either with or without negligence) cause or permit the escape,
disposal or release of any biologically active or other hazardous substances, or
materials on the Property. Tenant shall not allow the storage or use of such
substances or materials in any manner not sanctioned by law or in compliance
with the highest standards prevailing in the industry for the storage and use of
such substances or materials, nor allow to be brought onto the Property any such
materials or substances except to use in the ordinary course of Tenant's
business, and then only after notice is given to Landlord of the identity of
such substances or materials. No such notice shall be required, however, for
commercially reasonable amounts of ordinary office supplies and janitorial
supplies. Tenant shall execute affidavits, representations and the like, from
time to time, at Landlord's request, concerning Tenant's best knowledge and
belief regarding the presence of hazardous substances or materials on the
Premises. c. Tenant's Liability. Tenant shall hold Landlord free, harmless, and
indemnified from 17

 


[g308521kei023.gif]

any penalty, fine, claim, demand, liability, cost, or charge whatsoever which
Landlord shall incur, or which Landlord would otherwise incur, by reason of
Tenant's failure to comply with this Section 21 including, but not limited to:
(i) the cost of full remediation of any contamination to bring the Property into
the same condition as prior to the Commencement Date and into full compliance
with all Environmental Laws; (ii) the reasonable cost of all appropriate tests
and examinations of the Premises to confirm that the Premises and any other
contaminated areas have been remediated and brought into compliance with all
Environmental Laws; and (iii) the reasonable fees and expenses of Landlord’s
attorneys, engineers, and consultants incurred by Landlord in enforcing and
confirming compliance with this Section 21. d. Limitation on Tenant's Liability.
Tenant’s obligations under this Section 21 shall not apply to any condition or
matter constituting a violation of any Environmental Laws: (i) which existed
prior to the commencement of Tenant’s use or occupancy of the Premises; (ii)
which was not caused, in whole or in part, by Tenant or Tenant's agents,
employees, officers, partners, contractors or invitees; or (iii) to the extent
such violation is caused by, or results from the acts or neglects of Landlord or
Landlord's agents, employees, officers, partners, contractors, guests, or
invitees. e. Inspections by Landlord. Landlord and its engineers, technicians,
and consultants (collectively the "Auditors") may, from time to time as Landlord
deems appropriate, conduct periodic tests and examinations ("Audits") of the
Premises to confirm and monitor Tenant's compliance with this Section 21. Such
Audits shall be conducted in such a manner as to minimize the interference with
Tenant's Permitted Use; however in all cases, the Audits shall be of such nature
and scope as shall be reasonably required by then existing technology to confirm
Tenant's compliance with this Section 21. Tenant shall fully cooperate with
Landlord and its Auditors in the conduct of such Audits. The cost of such Audits
shall be paid by Landlord unless an Audit shall disclose a material failure of
Tenant to comply with this Section 21, in which case, the cost of such Audit,
and the cost of all subsequent Audits made during the Term and within thirty
(30) days thereafter (not to exceed two (2) such Audits per calendar year),
shall be paid for on demand by Tenant. f. Property. For the purposes of this
Section 21, the term “Property’’ shall include the Premises, Building, all
Common Areas, the real estate upon which the Building is located; all personal
property (including that owned by Tenant); and the soil, ground water, and
surface water of the real estate upon which the Building is located. g. Tenant's
Liability After Termination of Lease. The covenants contained in this Section 21
shall survive the expiration or termination of this Lease, and shall continue
for so long as Landlord and its successors and assigns may be subject to any
expense, liability, charge, penalty, or obligation against which Tenant has
agreed to indemnify Landlord under this Section 21. 22. DEFAULT. a. Tenant's
Default. Tenant shall be in default under this Lease if Tenant: i. Fails to pay
when due any Base Rent, Additional rent, or any other sum of money which Tenant
is obligated to pay, as provided in this Lease; ii. Breaches any other
agreement, covenant or obligation in this Lease and such breach is not remedied
within fifteen (15) days after Landlord gives Tenant written notice specifying
the breach, or if such breach cannot, with due diligence, be cured within
fifteen (15) days, Tenant does not commence curing within fifteen (15) days and
with reasonable diligence completely cure the breach within a reasonable period
of time after the notice; iii. Files any petition or action for relief under any
creditor's law (including bankruptcy, reorganization, or similar action), either
in state or federal court, or has such a petition or action filed against it
which is not stayed or vacated within sixty (60) days after filing; or iv. Makes
any transfer in fraud of creditors as defined in Section 548 of the United
States Bankruptcy Code (11 U.S.C. 548, as amended or replaced), has a receiver
appointed for its assets (and the appointment is not stayed or vacated within
sixty (60) days), or makes an assignment for benefit of creditors b. Landlord’s
Remedies. In the event of a Tenant default, Landlord at its option may do one or
more of the following: 18

 


[g308521kei024.gif]

i. Terminate this Lease and recover all damages caused by Tenant's breach,
including consequential damages for lost future rent; ii. Repossess the
Premises, with or without terminating, and relet the Premises at such amount as
Landlord deems reasonable; iii. Declare the entire remaining Base Rent and
Additional Rent immediately due and payable, such amount to be discounted to its
present value at a discount rate equal to the U.S. Treasury Bill or Note rate
with the closest maturity to the remaining term of the Lease as selected by
Landlord; iv. Bring action for recovery of all amounts due from Tenant; v. Place
a subordinate lien on the personal property of Tenant that complies with the
terms of that certain Consent and Waiver (Owner, Landlord or Mortagee of Real
Estate) attached hereto as Exhibit D (the “Consent and Waiver”). vi. Lock the
Premises and deny Tenant access thereto without obtaining any court
authorization; or vii. Pursue any other remedy available in law or equity.
Mitigation. Landlord shall use commercially reasonable efforts to mitigate any
damages resulting from a default of the other party under this Lease.
Requirements pertaining to such mitigation of damages are as follows: (1)
Landlord's obligation to mitigate damages after a default by Tenant under this
Lease that results in Landlord regaining possession of all or part of the
Premises shall be satisfied in full if Landlord undertakes to lease the Premises
to another tenant (a "Substitute Tenant") in accordance with the following
criteria: (a) Landlord shall have no obligation to solicit or entertain
negotiations with any other prospective tenants for the Premises until Landlord
obtains full and complete possession of the Premises including, without
limitation, the final and unappealable legal right to re-let the Premises free
of any claim of Tenant. (b) Landlord shall not be obligated to offer the
Premises to any prospective tenant when other premises in the Building suitable
for that prospective tenant's use are currently available, or will be available
within the next three months. (c) Landlord shall not be obligated to lease the
Premises to a Substitute Tenant for a rental less than the current fair market
rental then prevailing for similar office space in comparable Class “A"
buildings in the Raleigh Durham office market. (d) Landlord shall not be
obligated to enter into a new lease under terms and conditions that are
unacceptable to Landlord under Landlord's then current leasing policies for
comparable space in the Building. (e) Landlord shall not be obligated to enter
into a lease with any proposed Substitute Tenant that does not have, in
Landlord's reasonable opinion, sufficient financial resources. (f) Landlord
shall not be required to expend any amount of money to alter, remodel, or
otherwise make the Premises suitable for use by a Substitute Tenant unless: i)
Tenant pays any such sum to Landlord in advance of Landlord's execution of a
lease with such Substitute Tenant (which payment shall not be in lieu of any
damages or other sums to which Landlord may be entitled to as a result of
Tenant's default under this Lease); or ii) Landlord, in Landlord's sole
discretion, determines that any such expenditure is financially justified in
connection with entering into any lease with such Substitute Tenant. 19

 


[g308521kei025.gif]

(2) Landlord shall not be obligated to enter into a lease with any Substitute
Tenant whose use would: (a) Disrupt the tenant mix or balance of the Building;
(b) Violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Building; (c) Adversely affect the reputation of the
Building; or (d) In Landlord’s reasonable opinion be incompatible with the
operation of the Building as a first-class office building. c. Landlord’s
Expenses; Attorneys Fees. All reasonable expenses of Landlord in repairing,
restoring, or altering the Premises for reletting as general office space,
together with commercially reasonable leasing fees and all other expenses in
seeking and obtaining a new Tenant, shall be charged to and be a liability of
Tenant. Landlord's reasonable attorneys' fees in pursuing any of the foregoing
remedies, or in collecting any Rent or Additional Rent due by Tenant hereunder,
shall be paid by Tenant. d. Remedies Cumulative. All rights and remedies of
Landlord are cumulative, and the exercise of any one shall not be an election
excluding Landlord at any other time from exercise of a different or
inconsistent remedy. No exercise by Landlord of any right or remedy granted
herein shall constitute or effect a termination of this Lease unless Landlord
shall so elect by notice delivered to Tenant. The failure of Landlord to
exercise its rights in connection with this Lease or any breach or violation of
any term, or any subsequent breach of the same or any other term, covenant or
condition herein contained shall not be a waiver of such term, covenant or
condition or any subsequent breach of the same or any other covenant or
condition herein contained. e. No Accord and Satisfaction. No acceptance by
Landlord of a lesser sum than the Rent, Additional Rent and other sums then due
shall be deemed to be other than on account of the earliest installment of such
payments due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed as accord and satisfaction, and
Landlord may accept such check or payment without prejudice to Landlord’s right
to recover the balance of such installment or pursue any other remedy provided
in this Lease. f. No Reinstatement. No payment of money by Tenant to Landlord
after the expiration or termination of this Lease shall reinstate or extend the
Term, or make ineffective any notice of termination given to Tenant prior to the
payment of such money. After the service of notice or the commencement of a
suit, or after final judgment granting Landlord possession of the Premises,
Landlord may receive and collect any sums due under this Lease, and the payment
thereof shall not make ineffective any notice or in any manner affect any
pending suit or any judgment previously obtained. g. Summary Ejectment. Tenant
agrees that in addition to all other rights and remedies Landlord may obtain an
order for summary ejectment from any court of competent jurisdiction without
prejudice to Landlord's rights to otherwise collect rents or breach of contract
damages from Tenant. 23. MULTIPLE DEFAULTS a. Loss of Option Rights. Tenant
acknowledges that any rights or options of first refusal, or to extend the Term,
to expand the size of the Premises, to purchase the Premises or the Building, or
other similar rights or options which have been granted to Tenant under this
Lease are conditioned upon the prompt and diligent performance of the terms of
this Lease by Tenant. Accordingly, should Tenant have a monetary default under
this Lease on two (2) or more occasions during any twelve (12) month period, in
addition to all other remedies available to Landlord, all such rights and
options shall automatically, and without further action on the part of any
party, expire and be of no further force and effect. b. Increased Security
Deposit. Should Tenant default in the payment of Base Rent, Additional Rent, or
any other sums payable by Tenant under this Lease on two (2) or more occasions
during any twelve (12) month period, regardless of whether Landlord permits such
default to be cured, then, in addition to all other remedies otherwise available
to Landlord, 20

 


[g308521kei026.gif]

Tenant shall, within ten (10) days after demand by Landlord, post a Security
Deposit in, or increase the existing Security Deposit to, a sum equal to three
(3) months’ installments of Base Rent. The Security Deposit shall be governed by
the terms of this Lease. c. Effect on Notice Rights and Cure Periods. Should
Tenant default under this Lease on two (2) or more occasions during any twelve
(12) month period, in addition to all other remedies available to Landlord, any
notice requirements or cure periods otherwise set forth in this Lease with
respect to a default by Tenant shall not apply. 24. BANKRUPTCY. a. Trustee's
Rights. Landlord and Tenant understand that, notwithstanding contrary terms in
this Lease, a trustee or debtor in possession under the United States Bankruptcy
Code, as amended, (the "Code") may have certain rights to assume or assign this
Lease. This Lease shall not be construed to give the trustee or debtor in
possession any rights greater than the minimum rights granted under the Code. b.
Adequate Assurance. Landlord and Tenant acknowledge that, pursuant to the Code,
Landlord is entitled to adequate assurances of future performance of the
provisions of this Lease. The parties agree that the term “adequate assurance”
shall include at least the following: i. In order to assure Landlord that any
proposed assignee will have the resources with which to pay all Rent payable
pursuant to the provisions of this Lease during the bankruptcy, any proposed
assignee must have, as demonstrated to Landlord's satisfaction, a net worth (as
defined in accordance with generally accepted accounting principles consistently
applied) of not less than the net worth of Tenant on the Effective Date (as
hereinafter defined), increased by seven percent (7%), compounded annually, for
each year from the Effective Date through the date of the proposed assignment.
It is understood and agreed that the financial condition and resources of Tenant
were a material inducement to Landlord in entering into this Lease. ii. Any
proposed assignee must have been engaged in the conduct of business for the five
(5) years prior to any such proposed assignment, which business does not violate
the Use provisions under Section 4 above, and such proposed assignee shall
continue to engage in the Permitted Use under Section 4. It is understood that
Landlord’s asset will be substantially impaired if the trustee in bankruptcy or
any assignee of this Lease makes any use of the Premises other than the
Permitted Use. c. Assumption of Lease Obligations. Any proposed assignee of this
Lease must assume and agree to be personally bound by the provisions of this
Lease. 25. NOTICES. a. Addresses. All notices, demands and requests by Landlord
or Tenant shall be sent to the Notice Addresses set forth in Section 1(1), or to
such other address as a party may specify by duly given notice. b. Form;
Delivery; Receipt. ALL NOTICES, DEMANDS AND REQUESTS WHICH MAY BE GIVEN OR WHICH
ARE REQUIRED TO BE GIVEN BY EITHER PARTY TO THE OTHER MUST BE IN WRITING UNLESS
OTHERWISE SPECIFIED. Notices, demands or requests shall be deemed to have been
properly given for all purposes if (i) delivered against a written receipt of
delivery, (ii) mailed by express, registered or certified mail of the United
States Postal Service, return receipt requested, postage prepaid, or (iii)
delivered to a nationally recognized overnight courier service for next business
day delivery to the receiving party's address as set forth above. Each such
notice, demand or request shall be deemed to have been received upon the earlier
of the actual receipt or refusal by the addressee or three (3) business days
after deposit thereof at any main or branch United States post office if sent in
accordance with subsection (ii) above, and the next business day after deposit
thereof with the courier if sent pursuant to subsection (iii) above. c. Address
Changes. The parties shall notify the other of any change in address, which
notification must be at least fifteen (15) days in advance of it being
effective. d. Notice by Legal Counsel. Notices may be given on behalf of any
party by such party's legal counsel. 21

 


[g308521kei027.gif]

26. HOLDING OVER. If Tenant holds over after the Expiration Date or other
termination of this Lease, such holding over shall not be a renewal of this
Lease but shall create a tenancy at sufferance. Tenant shall continue to be
bound by all of the terms and conditions of this Lease, except that during such
tenancy at sufferance Tenant shall pay to Landlord (i) Base Rent at the rate
equal to one hundred and fifty percent (150%) of that provided for as of the
expiration or termination date, and (ii) any and all Operating Expenses, Real
Estate Taxes and other forms of Additional Rent payable under this Lease. The
increased Rent during such holding over is intended to compensate Landlord
partially for losses, damages and expenses, including frustrating and delaying
Landlord's ability to secure a replacement tenant. If Landlord loses a
prospective tenant because Tenant fails to vacate the Premises on the Expiration
Date or any termination of the Lease after notice to do so, then Tenant will be
liable for such damages as Landlord can legally prove because of Tenant's
wrongful failure to vacate. 27. RIGHT TO RELOCATE (Intentionally Omitted) 28.
BROKER’S COMMISSIONS a. Broker. Each party represents and warrants to the other
that it has not dealt with any real estate broker, finder or other person with
respect to this Lease in any manner, except the Broker identified in Section
1(1). b. Landlord's Obligation. Landlord shall pay any commissions or fees that
are payable to the Broker with respect to this Lease pursuant to Landlord’s
separate agreement with the Broker. c. Indemnity. Each party shall indemnify and
hold the other party harmless from any and all damages resulting from claims
that may be asserted against the other party by any other broker, finder or
other person (including, without limitation, any substitute or replacement
broker claiming to have been engaged by indemnifying party in the future),
claiming to have dealt with the indemnifying party in connection with this Lease
or any amendment or extension hereto, or which may result in Tenant leasing
other or enlarged space from Landlord. The provisions of this Section shall
survive the termination of this Lease. 29. MISCELLANEOUS a. No Agency. Tenant is
not, may not become, and shall never represent itself to be an agent of
Landlord, and Tenant acknowledges that Landlord's title to the Building is
paramount, and that it can do nothing to affect or impair Landlord's title. b.
Force Majeure. The term "force majeure" means: fire, flood, extreme weather,
labor disputes, strike, lock-out, riot, war, act of terrorism, government
interference (including regulation, appropriation or rationing), unusual delay
in governmental permitting, unusual delay in deliveries or unavailability of
materials, unavoidable casualties, Act of God, or other causes beyond the
Landlord's reasonable control. c. Building Standard Improvements. The term
"Building Standard Improvements” shall mean the standards for normal
construction of general office space within the Building as specified by
Landlord, including design and construction standards, electrical load factors,
materials, fixtures and finishes. d. Limitation on Damages. Notwithstanding any
other provisions in this Lease, Landlord shall not be liable to Tenant for any
special, consequential, incidental or punitive damages. e. Landlord's Liability.
The liability of Landlord (and its partners, shareholders or members) to Tenant
(or any person or entity claiming by, through or under Tenant) for any default
by Landlord under the terms of this Lease or any matter relating to or arising
out of the occupancy or use of the Premises and/or other areas of the Building
or Project shall be limited to Tenant’s actual direct, but not consequential,
damages therefor and shall be recoverable only from the interest of Landlord in
the Property; and Landlord (and its partners, shareholders or members) shall not
be personally liable for any deficiency. Additionally, to the extent allowed by
Law, Tenant hereby waives any statutory lien it may have against Landlord or its
assets, including without limitation, the Building. f. Interest. Should Tenant
fail to pay any amount due to Landlord within 30 days of the date such amount is
due (whether Base Rent, Additional Rent, or any other payment obligation), then
the amount due shall begin accruing interest at the rate of 18% per annum,
compounded 22

 


[g308521kei028.gif]

monthly, or the highest permissible rate under applicable usury law, whichever
is less, until paid. g. Legal Costs. Should either party prevail in any legal
proceedings against the other party for breach of any provision in this Lease,
then the non-prevailing party shall be liable for the costs and expenses of the
prevailing party, including its reasonable attorneys' fees (at all tribunal and
appellate levels). h. Sale of Premises or Building. Landlord may sell the
Premises or the Building without affecting the obligations of Tenant hereunder;
upon the sale of the Premises or the Building, Landlord shall be relieved of all
responsibility for the Premises and shall be released from any liability
thereafter accruing under this Lease. i. Time of the Essence. Time is of the
essence in the performance of all obligations under the terms of this Lease. j.
Transfer of Security Deposit. If any Security Deposit or prepaid Rent has been
paid by Tenant, Landlord may transfer the Security Deposit or prepaid Rent to
Landlord's successor and upon such transfer, Landlord shall be released from any
liability for return of the Security Deposit or prepaid Rent. k. Tender of
Premises. The delivery of a key or other such tender of possession of the
Premises to Landlord or to an employee of Landlord shall not operate as a
termination of this Lease or a surrender of the Premises unless requested in
writing by Landlord. I. Tenant's Financial Statements. Upon request of Landlord,
Tenant agrees to furnish to Landlord copies of Tenant's most recent publicly
available financial statements, audited if applicable. The financial statements
shall be prepared in accordance with generally accepted accounting principles,
consistently applied. . Landlord may deliver the financial statements to any
prospective or existing mortgagee or purchaser of the Building. Landlord may
deliver the financial statements to any prospective or existing mortgagee or
purchaser of the Building, and anyone else but only on a “need to know” basis.
m. Recordation. Tenant shall not record this Lease or any memorandum of this
Lease. n. Partial Invalidity. The invalidity of any portion of this Lease shall
not invalidate the remaining portions of the Lease. o. Binding Effect. This
Lease shall be binding upon the respective parties hereto, and upon their heirs,
executors, successors and assigns. p. Entire Agreement. This Lease supersedes
and cancels all prior negotiations between the parties, and no changes shall be
effective unless in writing signed by both parties. Tenant acknowledges and
agrees that it has not relied upon any statements, representations, agreements
or warranties except those expressed in this Lease, and that this Lease contains
the entire agreement of the parties hereto with respect to the subject matter
hereof. q. Good Standing. If requested by Landlord, Tenant shall furnish
appropriate legal documentation evidencing the valid existence in good standing
of Tenant, and the authority of any person signing this Lease to act for the
Tenant. If Tenant signs as a corporation, each of the persons executing this
Lease on behalf of Tenant does hereby covenant and warrant that Tenant is a duly
authorized and existing corporation, that Tenant has and is qualified to do
business in the State in which the Premises are located, that the corporation
has a full right and authority to enter into this Lease and that each of the
persons signing on behalf of the corporation is authorized to do so. r.
Terminology. The singular shall include the plural, and the masculine, feminine
or neuter includes the other. s. Headings. Headings of sections are for
convenience only and shall not be considered in construing the meaning of the
contents of such section. t. Choice of Law. This Lease shall be interpreted and
enforced in accordance with the laws of the State in which the Premises are
located. u. Effective Date. The submission of this Lease to Tenant for review
does not constitute a reservation of or option for the Premises, and this Lease
shall become effective as a contract only upon the execution and delivery by
both Landlord and Tenant. The date of execution shall be entered on the top of
the first page of this Lease by Landlord, and shall be the date on which the
last party signed the Lease, or as otherwise may be specifically agreed by both
parties. 23

 


[g308521kei029.gif]

Such date, once inserted, shall be established as the final day of ratification
by all parties to this Lease, and shall be the date for use throughout this
Lease as the "Effective Date". 30. ANTI-TERRORISM a. Tenant represents and
warrants as of the Effective Date and throughout the Term of this Lease that to
its actual knowledge: (i) Tenant is and will continue to be in compliance with
the Anti-Terrorism Laws (as defined below); (ii) Tenant is not, and will not be,
a Prohibited Person (as defined below); (iii) Tenant does not and will not
knowingly: (A) conduct any business or engage in any transaction or dealing with
any Prohibited Person, or (B) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order 13224 (as defined below); and (iv) Tenant has not entered in this Lease
directly or indirectly on behalf of, and first party is not otherwise acting,
directly or indirectly, for or on behalf of any Prohibited Person. Tenant shall
promptly notify the Landlord if it has reason to believe that any of the
foregoing representations and warranties are no longer correct. b. For the
purposes hereof: i. “Anti-Terrorism Laws” means any laws related to terrorism or
money laundering, including Executive Order 13224 and the USA Patriot Act (as
defined below), and any regulations promulgated under either of them; ii.
“Executive Order 13224" means Executive Order Number 13224 on Terrorism
Financing, effective September 24, 2001; iii. “Person” means any individual,
corporation, partnership, joint venture, limited liability company, association,
bank, joint-stock company, trust, unincorporated organization or government, or
an agency or political subdivision thereof; iv. “Prohibited Person” means (A) a
Person subject to the provisions of Executive Order 13224; (B) a Person owned or
controlled by, or acting for or on behalf of, an entity that is subject to the
provisions of Executive Order 13224; (C) a Person with whom Tenant or Landlord
are prohibited from dealing by any of the Anti-Terrorism Laws; (D) a Person that
commits, threatens or conspires to commit or supports "“terrorism"” as defined
in Executive Order 13224; (E) a Person or entity that is named as a "“specially
designated national and blocked person"” on the most current list published by
the U.S. Treasury Department's Office of Foreign Assets Control; or (F) a Person
who is affiliated with a Person described in clauses (A) through (EF) above; and
v. “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, H R.
3162, Public Law 107-56, as may be amended from time to time. c. Tenant shall
defend, indemnify, and hold harmless the Landlord, its members, trustees and
agents and its and their respective employees, officers, directors and members
from and against any and all third party claims, damages, losses, risks,
liabilities, and expenses (including reasonable attorneys’ fees and costs)
arising from or related to any breach of the foregoing representations and
warranties. d. Tenant acknowledges and agrees that, notwithstanding anything to
the contrary in this Lease, Landlord may withhold its consent to any transfer of
an interest in this Lease if the prospective transferee is a Prohibited Person.
31. MOISTURE INTRUSION It is generally understood that mold spores are present
essentially everywhere and that mold can grow in most any moist location.
Emphasis is properly placed on prevention of moisture and on good housekeeping
and ventilation practices. Tenant acknowledges the necessity of housekeeping,
ventilation, and moisture control (especially in kitchens, janitor’s closets,
bathrooms, break rooms and around outside walls) for mold prevention. Tenant
represents that it has inspected the Premises and certifies that it has not
observed mold, mildew or moisture within the Premises. Tenant agrees to
immediately notify Landlord if it observes mold/mildew and/or moisture
conditions (from any source, including leaks), and allow Landlord to evaluate
and make recommendations and/or take appropriate corrective action. Tenant
relieves Landlord from any liability for any bodily injury or damages to
property caused by or associated with moisture or the growth of or occurrence of
mold or mildew on the Premises. In addition, execution of this Lease constitutes
24

 


[g308521kei030.gif]

acknowledgement by Tenant that control of moisture and mold prevention are
integral to its Lease obligations. 32 ADDENDA AND EXHIBITS a. Lease Addendum
Number One - “Work Letter” b. Lease Addendum Number Two - “Additional Rent -
Operating Expense Pass Throughs” c. Lease Addendum Number Three - “Option to
Renew Lease Term” d. Lease Addendum Number Four - “Expansion Rights” e. Exhibit
A - Premises f. Exhibit B - Rules and Regulations g. Exhibit C - Commencement
Agreement h. Exhibit D - Lender Agreement [REMAINDER OF PAGE LEFT BLANK
INTENTIONALLY SIGNATURE BLOCKS ON NEXT PAGE] 25

 


[g308521kei031.gif]

IN WITNESS WHEREOF, Landlord and Tenant have executed this lease in four
originals, all as of the day and year first above written WITNESSES: Name
Printed Name Printed LANDLORD: JAMES CAMPBELL COMPANY LLC Dorine Holsey
Streeter, Executive Vice President, Real Estate Investment Management Dated: s.
11/28/2011 26 WITNESSES: Name Printed BY : s. Douglass C. Morris Douglas C.
Morris, Vice President, RegionaLManager Dated: s. 11/28/2011 TENANT: TRANZYME,
INC. By: (SEAL) Name: Title: £& Dated:

 


[g308521kei032.gif]

LEASE ADDENDUM NUMBER ONE WORK LETTER Except as expressly provided in this Lease
Addendum Number One, Tenant accepts the Premises in its as-is condition and
acknowledges that Landlord has no obligation to improve or renovate the Premises
or contribute to the costs thereof. Notwithstanding the foregoing, Landlord
agrees that it will provide the following work using Building standard
materials: (i) touch-up paint as needed; and (ii) replacement of any broken
ceiling tiles. Additionally Landlord will steam clean the carpet throughout the
Premises. Additionally, Landlord agrees that it will open up the area adjacent
to the stairwell as shown on Exhibit A in order to allow for access to the exist
shown on Exhibit A as required by the local government fire department having
jurisdiction over the Premises and replace the exterior door of the storage room
as shown in Exhibit A with a building standard wall.. 1

 


[g308521kei033.gif]

LEASE ADDENDUM NUMBER TWO Additional Rent - Operating Expense and Real Estate
Pass Throughs (a) For each calendar year or any portion thereof occurring during
the Term ("Operating Expenses Year”), Tenant shall pay to Landlord, as
Additional Rent, an amount ('Tenant's Expense Increase Share") determined as
follows: the Real Estate Taxes (as hereinafter defined) and Operating Expenses
(as hereinafter defined) of the Building for an Operating Expenses Year that are
in excess of Operating Expenses and Real Estate Taxes for the Base Year (defined
as calendar year 2012) shall be totaled. That sum shall be divided by the
rentable square feet of the Building which is stipulated and agreed to be 95,766
square feet. The result shall be multiplied by the rentable area of the
Premises, and that product shall in turn be multiplied by a fraction, the
numerator of which shall be the number of days of such Operating Expenses Year
and the denominator of which shall be 365. The product so determined shall be
the dollar amount of Tenant's Expense Increase Share for such Operating Expenses
Year. Tenant’s Expense Increase Share of Operating Expenses shall not be in
excess of the Cap. For purposes of the preceding sentence: "Cap" for the
calendar year in which the Commencement Date occurs shall be actual Operating
Expenses for that calendar year; "Cap" for the next calendar year shall be One
Hundred and Four Percent (104%) of controllable Operating Expenses incurred
during the prior calendar year, and for each succeeding calendar year, the "Cap"
shall be One Hundred and Four Percent (104%) of the Cap for the preceding
calendar year; and "controllable Operating Expense" means all Operating Expenses
other than taxes, insurance, utilities, snow/ice removal, security or unforeseen
expenses caused by an event of force majeure or any reasonable expenses incurred
due to changes in governmental code or applicable ordinances or laws after the
Expansion Term Commencement Date, or expenses of a periodic but non-annual
nature, such as parking lot sealcoating and striping. Any sums which were
excluded from Tenant's Proportionate Share of Operating Expenses because they
exceeded the Cap in any year may be carried over to the following years during
the term of the Lease, provided, however, that in no event shall Tenant’s
Proportionate Share of Operating Expenses for any year exceed the Cap for that
year. (b) "Real Estate Taxes" are hereby defined as any and all taxes, fees,
charges and assessments (including without limitation, any payments to a
business improvement district or similar entity and any payments "in lieu of
taxes, such as that portion of any ground rent payments made by Landlord that
represent the pass-through of real estate taxes from any ground lessor to
Landlord) allocable to the Building, general and special, ordinary and
extraordinary, foreseen or unforeseen, assessed, levied, or imposed upon the
Building and the Land by any governmental, quasi-governmental, public or other
authority having jurisdiction over the Building and the Land. Except for the
taxes, fees, charges and assessments described in the next succeeding sentence,
Real Estate Taxes shall not include any federal or state income tax. If at any
time during the Term there shall be imposed by any governmental, quasi-
governmental, public or other authority having jurisdiction a gross receipts tax
or other tax, fee, charge and/or assessment of any kind or nature upon, against
or with respect to the Base Rent and/or Additional Rent payable hereunder or
otherwise received from the Building, either in substitution of all or any part
of the taxes, fees, charges and assessments levied or assessed against the
Property, or in addition thereto, the entire amount of such gross receipts tax
or other tax, fee, charge or assessment payable on account of the Base Rent
and/or Additional Rent (as determined by Landlord) shall be paid promptly by
Tenant whether such gross receipts tax or other tax, fee, charge or assessment
is imposed nominally on Landlord or Tenant, such payment to be made either
directly to the appropriate government, quasi-governmental, public or other
authority (if such is required by such authority) or indirectly, by payment as
Additional Rent to Landlord, which shall in turn be required to promptly pay
over amounts received by it pursuant to the foregoing provisions to such
authority. Real Estate Taxes also includes Landlord's reasonable costs and
expenses in evaluating whether to challenge or contest Real Estate Taxes as well
as its reasonable costs and expenses in connection with the actual challenge or
contest. (c) "Operating Expenses" are hereby defined as actual costs (except as
grossed up as provided in Section (f) below) allocable to the Building,
including, without limitation, the cost of: heating; cooling; utilities;
insurance; janitorial and cleaning service; lobby host, if any is provided by
Landlord; security services, if any are provided by Landlord; salaries, wages
and other personnel costs of engineers, superintendents, watchmen and other
Building employees, and other employees of Landlord and the employees of
Landlord's agents and contractors allocable to Building or Property-related
matters (provided, however, to the extent that employees of Landlord or
employees of Landlord's agents are not assigned exclusively to the Building or
the Property, then Operating Expenses shall include only the portion of their
salaries, 1

 


[g308521kei034.gif]

wages and other personnel costs that Landlord allocates to the Building or the
Property); charges under all maintenance, repair and service contracts,
including, without limitation, for chillers, boilers, controls and/or elevators,
security systems, exterior window cleaning, landscaping, common areas, public
areas, lobbies, and Building and Land maintenance; all maintenance and repair
expenses including, without limitation, the cost of all warranties included in
contracts for the provision of materials or services to the Building to the
extent the cost of such warranty is separately stated in such contract; the cost
of enforcing warranties; the cost of supplies which are deducted (and not
capitalized) for federal income tax purposes; management fees; accounting costs
and fees; expenses incurred for attorneys or other third parties to appeal real
estate tax assessments, including without limitation the expenses incurred to
review the feasibility thereof; the cost of cleaning, repairing, maintaining and
operating any Common Facilities; and all other costs and expenses incurred by
Landlord in connection with the operation, servicing, maintenance and repair of
the Building and the Land, including, without limitation, annual amounts
amortizing the following items ("Permitted Capital Expenditures"): (i) cost of
furniture, fixtures, energy-saving and other equipment owned by Landlord and
used in connection with the Building or the Land (including, without limitation,
equipment used to maintain other equipment and all tools) and (ii) capital
expenditures incurred either to reduce Operating Expenses or to comply with any
law, order or regulation of any governmental, quasi- governmental, public or
other authority. Operating Expenses shall not include (i) depreciation of the
Building (except as otherwise provided herein), (ii) payments of principal and
interest on any mortgages, deeds of trust or other encumbrances upon the
Building; (iii) the cost of painting, decorating or renovating a specific
tenant's space (specifically excluding base building improvements and systems
and the common areas of the Property), unless such items are similarly provided
to, or benefit generally, other tenants in the Building; (iv) the cost of any
repair, restoration, replacement or other item, to the extent Landlord is
actually reimbursed therefor by insurance, warranties or condemnation proceeds;
(v) leasing commissions, attorneys' fees and advertising costs incurred by
Landlord to lease space in the Building to tenants or prospective tenants of the
Building; and (vi) rental payments made under any ground lease, except with
respect to any portion thereof relating to the pass-through of any operating
costs or real estate taxes incurred by the ground lessor. Operating Expenses
shall also include a portion of the costs and expenses attributable to the
overall complex in which the Building is located as reasonably allocated by
Landlord to the Building. (d) At any time or times prior to or during an
Operating Expenses Year, Landlord may submit to Tenant a statement of Landlord's
estimates of Tenant's Expense Increase Share for such Operating Expenses Year.
If such estimate is submitted prior to an Operating Expenses Year, Tenant shall
pay to Landlord one-twelfth (1/12) of the amount so estimated on the first day
of each month in advance, commencing on the first day of the Operating Expenses
Year. In the event such estimate is submitted during an Operating Expenses Year,
Tenant shall continue paying the previous Operating Expenses Year's Tenant's
Expense Increase Share until such estimate is submitted. Within thirty (30) days
after such statement is submitted to Tenant, Tenant shall (i) make a lump sum
payment to Landlord equal to one-twelfth (1/12) of the difference between
Tenant's Expense Increase Share for the current Operating Expenses Year and
Tenant's Expense Increase Share for the previous Operating Expenses Year,
multiplied by the number of months in such current Operating Expenses Year that
will have elapsed prior to the first monthly payment required by clause (ii)
hereof, and (ii) begin paying to Landlord, as Additional Rent, due and payable
on the first day each month, an amount equal to one-twelfth (1/12) of Tenant’s
Expense Increase Share. After the expiration of each Operating Expenses Year and
the preparation of the annual statement of Real Estate Taxes and Operating
Expenses for such Operating Expenses Year, Landlord shall submit to Tenant a
statement showing the determination of Tenant's Expense Increase Share. If such
statement shows that the total of Tenant's monthly payments pursuant to this
Section 4(d) exceed Tenant's Expense Increase Share, then Landlord will refund
such overpayment with the notice; provided, however, that no such refund shall
be made if Tenant is currently in default under any provision of this Lease.
This obligation shall survive termination of the Lease and any such overpayment
may be used to cure any current default. If such statement shows that Tenant's
Expense Increase Share exceeded the aggregate of Tenant's monthly payments
pursuant to this Section 4(d) for the preceding Operating Expenses Year, then
Tenant shall, within thirty (30) days after receiving the statement, pay such
deficiency to Landlord. Monthly estimated payments of Tenant's Expense Increase
Share for a partial Operating Expenses Year shall be made on the same basis as
set forth above. In the event of any dispute as to any Operating Expenses due
under this Exhibit, during a period of sixty (60) days following Tenant’s
receipt of the annual statement of Operating Expenses, Tenant shall be entitled
to have a certified public accountant review and audit Landlord's books and
records relating Operating Expenses for the period covered by the annual
statement. Prior to having access to Landlord’s books and records, Tenant’s
accountant shall certify in writing to Landlord that (i) it is not being paid on
a contingent basis and (ii) it shall keep 2

 


[g308521kei035.gif]

information gained through such audit confidential other than disclosure of same
to Tenant. All information obtained through Tenant's review and audit shall be
held in strict confidence and shall not be revealed to anyone except in
connection with litigation or other formal dispute resolution between Landlord
and Tenant regarding the disputed amount or as otherwise required by law. The
obligations in this paragraph shall survive termination of this Lease. (e) If
Real Estate Taxes paid by Landlord for an Operating Expenses Year, or any part
thereof, for which Tenant has paid Tenant's Expense Increase Share, are refunded
to Landlord as a result of a final determination of such Real Estate Taxes,
then, provided Tenant is not then in default under this Lease, Tenant shall be
entitled to a refund of Tenant’s Expense Increase Share in an amount equal to
Tenant's share of such refund (net of expenses incurred to obtain the refund).
Landlord shall notify Tenant of the amount of any refund due Tenant, and shall
pay the same over to Tenant within thirty (30) days after its receipt of such
refund. Landlord shall make reasonable efforts to locate Tenant if Real Estate
Taxes accruing during the Term are refunded after the Term has ended. If
Landlord is, despite such effort, unable to locate Tenant, then Landlord shall
be entitled to retain the refund for its own use. (f) If for any period during
the Term less than ninety-five percent (95%) of the rentable area of the
Building is occupied by tenants, then, in calculating Operating Expenses for
such period, Landlord shall increase those components of Operating Expenses that
Landlord reasonably determined to vary based on occupancy of the Building. In
addition, if for any period during the Term any part of the Building is leased
to a tenant who, in accordance with the terms of its lease, provides its own
cleaning services and/or any other services otherwise included in Operating
Expenses, then Operating Expenses for such period shall be increased by the
additional costs for cleaning and/or such other applicable expenses that
Landlord reasonably estimates would have been incurred by Landlord if Landlord
had furnished and paid for cleaning and/or such other services for the space
occupied by such tenant. 3

 


[g308521kei036.gif]

ADDENDUM NUMBER THREE OPTION TO RENEW LEASE TERM If Tenant has not committed an
Event of Default at any time during the Term, and Tenant is occupying the entire
Premises at the time of such election, Tenant may renew this Lease for one (1)
additional period of one (1) year, by delivering written notice of the exercise
thereof to Landlord not earlier than twelve (12) months nor later than nine (9)
months before the expiration of the Term. The Base Rent payable for each month
during such extended Term shall be the prevailing rental rate (the Prevailing
Rental Rate"), at the commencement of such extended Term, for renewals of space
in a building of similar age, quality, size, utility and general location, with
the length of the extended Term and the credit standing of Tenant to be taken
into account. Within thirty (30) days after receipt of Tenant’s notice to renew,
Landlord shall deliver to Tenant written notice of the Prevailing Rental Rate
and shall advise Tenant of the required adjustment to Base Rent, if any, and the
other terms and conditions offered. Tenant shall, within ten (10) business days
after receipt of Landlord's notice, notify Landlord in writing whether Tenant
accepts or rejects Landlord's determination of the Prevailing Rental Rate. If
Tenant timely notifies Landlord that Tenant accepts Landlord’s determination of
the Prevailing Rental Rate, then, on or before the commencement date of the
extended Term, Landlord and Tenant shall execute an amendment to this Lease
extending the Term on the same terms provided in this Lease, except as follows:
(a) Base Rent shall be adjusted to the Prevailing Rental Rate; (b) Tenant shall
have no further renewal option unless expressly granted by Landlord in writing;
(c) Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements; and
Notwithstanding anything herein to the contrary, if Tenant rejects Landlord's
determination of the Prevailing Rental Rate, Tenant shall have ten (10) business
days to provide its interpretation of the Prevailing Rental Rate. The Landlord,
in its sole discretion, can accept or reject the Tenant’s determination of the
Prevailing Rental Rate in which case Tenant's rights under this Exhibit shall
terminate and Tenant shall have no right to renew this Lease. Landlord shall
endeavor to provide written notice of its acceptance or rejection to Tenant
within five (5) business days of receipt of Tenant’s determination; provided,
however, termination of Tenant’s rights under this Addendum will not be affected
by Landlord’s inadvertent failure to provide such notice. Tenant's rights under
this Exhibit shall terminate if (1) this Lease or Tenant’s right to possession
of the Premises is terminated, (2) Tenant assigns any of its interest in this
Lease or sublets any portion of the Premises, (3) Tenant fails to timely
exercise its option under this Exhibit, time being of the essence with respect
to Tenant’s exercise thereof, or (4) Landlord determines, in its sole but
reasonable discretion, that Tenant’s financial condition or creditworthiness has
materially deteriorated since the date of this Lease. 1

 


[g308521kei037.gif]

ADDENDUM NUMBER FOUR RIGHT OF FIRST OFFER A. As used in this paragraph, the
"Negotiation Space" refers to Suite 310 of the Building depicted in Schedule 1
attached to this Addendum Number Four, if and when it is available for leasing
and is not then subject to any then existing rights of Building occupants.
Provided Tenant is not then in default hereunder beyond any applicable cure
period and as long as Tenant has not defaulted in the payment of Rent more than
three (3) times during the Lease Term, upon receipt of a bona fide offer from a
third party tenant for the Negotiation Space or contemporaneous with a bona fide
offer that Landlord proposes to give to a third party (in either case, such bona
fide offer is referred to as the “Proposal”), Landlord shall give Tenant notice
("Landlord's Notice") that the Negotiation Space has a bona fide offer upon it,
the terms of such offer, and provide Tenant with the option to lease such space
before the offer is accepted. If Tenant fails to notify Landlord within 3
business days from the date of Landlord's Notice that Tenant wishes to lease the
Negotiation Space, Tenant shall have waived any and all rights it may have under
this paragraph with respect to the Negotiation Space. If Tenant notifies
Landlord within such 3 business day period that it accepts the Proposal, Tenant
shall be deemed to have leased such Negotiation Space on the same terms and
conditions of this Lease, and the Premises shall be deemed to include the
Negotiation Space, except as follows: (1) any conflict between the Proposal and
this Lease with regard to Rent, Term length and other economic terms in
connection with such Negotiation Space shall be resolved in favor of the
Proposal except as modified by this paragraph; (2) the Lease Expiration Date
only with respect to the Negotiation Space shall be as contemplated by the
Proposal notwithstanding the Lease Expiration Date of the Premises as originally
set forth in the Lease; (3) Tenant's obligation to pay Rent with respect to the
Negotiation Space shall commence as and when contemplated by the Proposal; (4)
Tenant's Expense Increase Share shall be ratably increased based on the Gross
Rentable Area of such Negotiation Space; (5) Tenant shall accept the Negotiation
Space in its "as-is" condition unless otherwise set forth in the Proposal; and
(6) if the Proposal contemplates that Landlord will improve the Negotiation
Space, the rights and obligations of Landlord and Tenant with respect to
leasehold improvements that Tenant shall construct in such Negotiation Space
shall be in accordance with such work letter agreement as Landlord would prepare
in connection with the Proposal. B. The parties shall execute an amendment to
this Lease that evidences the terms and conditions of Tenant's lease of the
Negotiation Space as provided herein. 1

 


[g308521kei038.gif]

STE 330 LEASED STE 320 4096 USF 4670 RSF STE 310 2086 USF 2378 RSF STE 350 3009
USF 3430 RSF STE 300 7128 USF 8126 RSF SCHEDULE 1 TO ADDENDUM NUMBER FOUR

 


[g308521kei039.gif]

Exhibit A PREMISES STE CENTRAL PARK WEST-3RD FLOOR(8126 RSF) 11.09.11

 


[g308521kei040.gif]

EXHIBIT B RULES AND REGULATIONS 1. Access to Building. On Saturdays, Sundays,
legal holidays and weekdays between the hours of 6:00 P.M. and 8:00 A.M., access
to the Building and/or to the halls, corridors, elevators or stairways in the
Building may be restricted and access shall be gained by use of a key or
electronic card to the outside doors of the Buildings. Landlord may from time to
time establish security controls for the purpose of regulating access to the
Building. Tenant shall be responsible for providing access to the Premises for
its agents, employees, invitees and guests at times access is restricted, and
shall comply with all such security regulations so established. 2. Protecting
Premises. The last member of Tenant to leave the Premises shall close and
securely lock all doors or other means of entry to the Premises and shut off all
lights and equipment in the Premises. 3. Building Directories. The directories
for the Building in the form selected by Landlord shall be used exclusively for
the display of the name and location of tenants. Any additional names and/or
name change requested by Tenant to be displayed in the directories must be
approved by Landlord and, if approved, will be provided at the sole expense of
Tenant. 4. Large Articles. Furniture, freight and other large or heavy articles
may be brought into the Building only at times and in the manner designated by
Landlord and always at Tenant's sole responsibility. All damage done to the
Building, its furnishings, fixtures or equipment by moving or maintaining such
furniture, freight or articles shall be repaired at Tenant’s expense. 5. Signs.
Tenant shall not paint, display, inscribe, maintain or affix any sign, placard,
picture, advertisement, name, notice, lettering or direction on any part of the
outside or inside of the Building, or on any part of the inside of the Premises
which can be seen from the outside of the Premises, including windows and doors,
without the written consent of Landlord, and then only such name or names or
matter and in such color, size, style, character and material as shall be first
approved by Landlord in writing. Landlord, without notice to Tenant, reserves
the right to remove, at Tenant's expense, all matters other than that provided
for above. 6. Compliance with Laws. Tenant shall comply with all applicable
laws, ordinances, governmental orders or regulations and applicable orders or
directions from any public office or body having jurisdiction, whether now
existing or hereinafter enacted with respect to the Premises and the use or
occupancy thereof. Tenant shall not make or permit any use of the Premises which
directly or indirectly is forbidden by law, ordinance, governmental regulations
or order or direction of applicable public authority, which may be dangerous to
persons or property or which may constitute a nuisance to other tenants. 7.
(Deleted). 8. Defacing Premises and Overloading. Tenant shall not place anything
or allow anything to be placed in the Premises near the glass of any door,
partition, wall or window that may be unsightly from outside the Premises.
Tenant shall not place or permit to be placed any article of any kind on any
window ledge or on the exterior walls; blinds, shades, awnings or other forms of
inside or outside window ventilators or similar devices shall not be placed in
or about the outside windows in the Premises except to the extent that the
character, shape, color, material and make thereof is approved by Landlord.
Tenant shall not do any painting or decorating in the Premises or install any
floor coverings in the Premises or make, paint, cut or drill into, or in any way
deface any part of the Premises or Building without in each instance obtaining
the prior written consent of Landlord. Tenant shall not overload any floor or
part thereof in the Premises, or any facility in the Building or any public
corridors or elevators therein by bringing in or removing any large or heavy
articles and Landlord may direct and control the location of safes, files, and
all other heavy articles and, if considered necessary by Landlord may require
Tenant at its expense to supply whatever supplementary supports necessary to
properly distribute the weight. 9. Obstruction of Public Areas. Tenant shall
not, whether temporarily, accidentally or otherwise, allow anything to remain
in, place or store anything in, or obstruct in any way, any sidewalk, court,
hall, passageway, entrance, or shipping area. Tenant shall lend its full
cooperation to keep such areas free from all obstruction and in a clean and
sightly condition, and move all supplies, furniture and equipment as soon as
received directly to the Premises, and shall move all such items and waste
(other than waste customarily removed by Building employees) that are at any
time being taken from the Premises directly to the areas designated for
disposal. All courts, passageways, entrances, exits, elevators, escalators,
stairways, corridors, halls and roofs are not for the use of the general public
and Landlord shall in all cases 1

 


[g308521kei041.gif]

retain the right to control and prevent access thereto by all persons whose
presence, in the judgment of Landlord, shall be prejudicial to the safety,
character, reputation and interest of the Building and its tenants; provided,
however, that nothing herein contained shall be construed to prevent such access
to persons with whom Tenant deals within the normal course of Tenant's business
so long as such persons are not engaged in illegal activities. 10. Additional
Locks. Tenant shall not attach, or permit to be attached, additional locks or
similar devices to any door or window, change existing locks or the mechanism
thereof, or make or permit to be made any keys for any door other than those
provided by Landlord. Upon termination of this Lease or of Tenant's possession,
Tenant shall immediately surrender all keys to the Premises. 11. Communications
or Utility Connections. If Tenant desires signal, alarm or other utility or
similar senvice connections installed or changed, then Tenant shall not install
or change the same without the approval of Landlord, and then only under
direction of Landlord and at Tenant's expense. Tenant shall not install in the
Premises any equipment which requires a greater than normal amount of electrical
current for the permitted use without the advance written consent of Landlord.
Tenant shall ascertain from Landlord the maximum amount of load or demand for or
use of electrical current which can safely be permitted in the Premises, taking
into account the capacity of the electric wiring in the Building and the
Premises and the needs of other tenants in the Building, and Tenant shall not in
any event connect a greater load than that which is safe. 12. Office of the
Building. Service requirements of Tenant will be attended to only upon
application to the Building manager. Employees of Landlord shall not perform,
and Tenant shall not engage them to do any work outside of their duties unless
specifically authorized by Landlord. 13. Restrooms. The restrooms, toilets,
urinals, vanities and the other apparatus shall not be used for any purpose
other than that for which they were constructed, and no foreign substance of any
kind whatsoever shall be thrown therein. The expense of any breakage, stoppage
or damage resulting from the violation of this rule shall be borne by the Tenant
whom, or whose employees or invitees, shall have caused it. 14. Intoxication.
Landlord reserves the right to exclude or expel from the Building any person
who, in the judgment of Landlord, is intoxicated, or under the influence of
liquor or drugs, or who in any way violates any of the Rules and Regulations of
the Building. 15. Nuisances and Certain Other Prohibited Uses. Tenant shall not
(a) install or operate any internal combustion engine, boiler, machinery,
refrigerating, heating or air conditioning apparatus in or about the Premises;
(b) engage in any mechanical business, or in any service in or about the
Premises or Building, except those ordinarily embraced within the Permitted Use
as specified in Section 3 of the Lease; (c) use the Premises for housing,
lodging, or sleeping purposes; (d) prepare or warm food in the Premises or
permit food to be brought into the Premises for consumption therein (heating
coffee and individual lunches of employees and clients, customers and agents of
Tenant excepted) except by express permission of Landlord; (e) place any radio
or television antennae on the roof or on or in any part of the inside or outside
of the Building other than the inside of the Premises, or place a musical or
sound producing instrument or device inside or outside the Premises which may be
heard outside the Premises; (f) use any power source for the operation of any
equipment or device other than dry cell batteries or electricity; (g) operate
any electrical device from which may emanate waves that could interfere with or
impair radio or television broadcasting or reception from or in the Building or
elsewhere; (h) bring or permit to be in the Building any bicycle, other vehicle,
dog (except in the company of a blind person), other animal or bird; (i) make or
permit any objectionable noise or odor to emanate from the Premises; (j)
disturb, harass, solicit or canvass any occupant of the Building; (k) do
anything in or about the Premises which is a nuisance or injures the reputation
of the Building; (i) allow any firearms in the Building or the Premises except
as approved by Landlord in writing. 16. Solicitation. Tenant shall not canvass
other tenants in the Building to solicit business or contributions and shall not
exhibit, sell or offer to sell, use, rent or exchange any products or services
in or from the Premises unless ordinarily embraced within the Tenant's Permitted
Use as specified in Section 3 of the Lease. 17. Energy Conservation. Tenant
shall not waste electricity, water, heat or air conditioning and agrees to
cooperate fully with Landlord to insure the most effective operation of the
Building's heating and air conditioning, and shall not allow the adjustment
(except by Landlord's authorized Building personnel) of any controls. 2

 


[g308521kei042.gif]

18. Building Security. At all times other than normal business hours the
exterior Building doors and suite entry door(s) must be kept locked to assist in
security. Problems in Building and suite security should be directed to the
Building manager. 19. Parking. Parking is in designated parking areas only.
There shall be no vehicles in "no parking" zones or at curbs. Handicapped spaces
are for handicapped persons only and the Police Department will ticket
unauthorized (unidentified) cars in handicapped spaces. Landlord reserves the
right to remove vehicles that do not comply with the Lease or these Rules and
Regulations and Tenant shall indemnify and hold harmless Landlord from its
reasonable exercise of these rights with respect to the vehicles of Tenant and
its employees, agents and invitees. 20. Janitorial Service. The janitorial staff
will remove all trash from trashcans. Any container or boxes left in hallways or
apparently discarded unless clearly and conspicuously labeled DO NOT REMOVE may
be removed without liability to Tenant. Any large volume of trash resulting from
delivery of furniture, equipment, etc., should be removed by the delivery
company, Tenant, or Landlord at Tenant's expense. Janitorial service will be
provided after hours five (5) days a week. All requests for trash removal other
than normal janitorial services should be directed to the Building manager. 21.
Construction. Tenant shall make no structural or interior alterations of the
Premises. All structural and nonstructural alterations and modifications to the
Premises shall be coordinated through Landlord as outlined in the Lease.
Completed construction drawings of the requested changes are to be submitted to
Landlord or its designated agent for pricing and construction supervision. 22.
Visible Areas. If any of the Premises is visible from the building lobby or
other Common Areas of the Building, that portion of the Premises shall be used,
furnished, decorated and maintained in a manner in keeping with a Class A office
building. Building standard finishes shall be used for wall and floor covering.
It shall be unacceptable to use said portion for break rooms, kitchens, file
rooms, copy rooms, storage, or other non-office or reception uses as Landlord
may determine at its sole discretion. If, in the sole opinion of Landlord or
Landlord’s agent, that portion of the Premises visible from the lobby or other
Common Areas of the Building does not conform with this provision or is less
than Class “A" in appearance, Landlord shall notify Tenant and Tenant shall make
any of Landlord's required changes within fifteen (15) days of receipt of
Landlord's notice. Tenant signage installed in or on any portion of the Premises
which is visible from the building lobby or other Common Areas of the Building
are subject to Landlord’s prior written approval, which approval may be withheld
at Landlord’s sole discretion. 3

 


[g308521kei043.gif]

EXHIBIT C COMMENCEMENT AGREEMENT This COMMENCEMENT AGREEMENT (the “First
Amendment”), made and entered into as of this day of , 20 , by and between , a ,
with its principal office at (“Landlord") and , a Corporation, with its
principal office (“Tenant"); at WITNESSETH: WHEREAS, Tenant and Landlord entered
into that certain Lease Agreement dated (the “Lease”), for space designated as
Suite , comprising approximately rentable square feet, in the Building, located
at County of City of , State of ; and WHEREAS, the parties desire to establish
the Commencement Date and Expiration Date as set forth below, NOW, THEREFORE, in
consideration of the mutual and reciprocal promises herein contained, Tenant and
Landlord hereby agree that said Lease hereinafter described be, and the same is
hereby modified in the following particulars: 1. The term of the Lease by and
between Landlord and Tenant actually commenced on (the “Commencement Date"). The
initial term of said Lease shall terminate on (the “Expiration Date"). Section
2, entitled “Term", and all references to the Commencement Date and Termination
Date in the Lease are hereby amended. 2. Except as modified and amended by this
First Amendment, the Lease shall remain in full force and effect. IN WITNESS
WHEREOF, Landlord and Tenant have caused this Agreement to be duly executed, as
of the day and year first above written. Tenant: a corporation By: Name: Title:
Date: Attest: Landlord: .Secretary Corporate Seal: By: Vice President Date:
Attest: .Secretary #10593440 v2 Corporate Seal: 1

 


[g308521kei044.gif]

EXHIBIT D CONSENT AND WAIVER (OWNER, LANDLORD OR MORTGAGEE OF REAL ESTATE)
Gentlemen/Ladies: Oxford Finance Corporation and Compass Horizon Funding Company
LLC, each together with its successors and assigns, if any, (each a “Secured
Party” and together, the “Secured Parties") has entered into, or is about to
enter into, a security agreement, chattel mortgage or similar agreement
("Security Agreement”) with Tranzyme, Inc. and Tranzyme Pharma Inc. (each a
"Debtor" and together, the “Debtors”), pursuant to which the Debtors have
granted, or will grant, to Secured Parties a security interest in or a hypothec
on certain Collateral. Some or all of the Collateral is, or will be, located at
certain premises known as a portion of Suite 300 (“Premises”) in the office
building commonly known as Central Park West located at 5001 South Miami
Boulevard, Durham, North Carolina 27703. For the purposes of this Waiver,
“Collateral” shall mean all personal (moveable) property and fixtures of the
Debtors, including, but not limited to all of the receivables, payments,
accounts, contract rights, instruments, documents, chattel paper (including
tangible and electronic chattel paper), payment intangibles, commercial tort
claims, health-care-insurance receivables, instruments, investment property,
supporting obligations and general intangibles now owned or hereafter acquired
by the Debtors and all goods, equipment, general intangibles and property of the
Debtors described below which is now owned or hereafter acquired by the Debtors,
wherever located; all deposit accounts (including all signature cards, account
agreements and other documents relating to deposit accounts) and other
obligations or indebtedness owed to the Debtors from whatever source arising;
letter of credit rights; all rights of the Debtors to receive any payment in
money or kind; all inventory; all equipment; all of the Debtors’ rights as an
unpaid seller, including stoppage in transit, detinue and reclamation; all
guarantees, or other agreements or property securing or relating to any of the
items referred to above, or acquired for the purpose of securing and enforcing
any of such items, all books of account and documents related thereto; all
customer lists and other documents containing the names, addresses and other
information regarding the Debtors’ customers, subscribers or those to whom the
Debtors provide any services; computer tapes, programs, discs and other
material, media or documents relating to the recording, billing or analyzing of
any of the above; all computers, word processors, printers, switches,
interfaces, source codes, mask works, software, web servers, website service
contracts, internet connection contract or line lease, website hosting service
contract, website license agreements, back-up copies of website content,
contracts with website advertisers, scripts, codes or Active-X controls,
technology escrow agreements, website content development agreements, all
rights, of whatever form, in and to domain names, instructional material, and
connectors and all parts, accessories, additions, substitutions, or options
together with all property or equipment used in connection with any of the above
or which are used to operate or cause to operate any features, special
applications, format controls, options or software of any or all of the
above-mentioned items; whether now owned or existing or hereafter acquired;
contractual rights, literary rights, all amounts received as an award in or
settlement of a suit in damages, proceeds of loans, interests in joint ventures
or general or limited partnerships, the sale by the Debtors of any of the
foregoing and all proceeds (cash and non-cash) of the foregoing; proceeds of
property received wholly or partly in trade or exchange for the Collateral and
all rents, revenues, issues, profits and proceeds in any form, including cash,
insurance proceeds, distributions on stock, negotiable instruments and other
evidences of indebtedness, chattel paper, security agreements and other
documents arising from the sale, lease, license, encumbrance, collection of, or
any other temporary or permanent disposition of the Collateral or any interest
therein. Notwithstanding the foregoing, (i) the undersigned reserves its rights
(as set forth in the Lease) to approve any assignee or transferee of Tranzyme,
Inc.'s interest in the office lease for the Premises (“Lease”) and (ii) the
Collateral shall not be deemed to include any intellectual property or rights
therein. You acknowledge and agree that, in applying the law of any jurisdiction
that at any time enacts all or substantially all of the uniform provisions of
Revised Article 9 of the Uniform Commercial Code (1999 Official Text), the
foregoing collateral description covers substantially all assets of the Debtors
(excluding their intellectual property and rights therein). By your signature
below, you hereby agree (and we shall rely on your agreement) that: (i) the
Collateral is, and shall remain, Collateral regardless of the method by which it
may be, or become, affixed to the Premises; (ii) your interest in the Collateral
and any proceeds thereof (including, without limitation, proceeds of any
insurance therefore) shall be, and remain, subject and subordinate to the
interests and ranking of Secured Parties; (iii) Secured Parties, and its
respective employees and agents, shall have the right upon any default by the
Debtors under the Security Agreement, to enter into the Premises and to remove
the Collateral from the Premises None of the Collateral will be deemed fixtures,
and the Secured Parties may enter the Premises to remove the Collateral, or any
part thereof, at any time and from time to time in the exercise of its rights
under the Security Agreement, provided, however, Secured Parties shall provide
reasonable advance notice to Landlord prior to entering the Premises in the
exercise of their rights hereunder. Each Secured Party agrees to reimburse you
for any damages actually caused to the Premises by such Secured Party, or its
employees or agents, during any such removal. Landlord waives any right of
distraint or execution against the Collateral or any claim to the Collateral
during the effectiveness of the Security Agreement. These agreements shall be
binding upon, and shall inure to the benefit of, any successors and assigns of
the parties hereto. We appreciate your co-operation in this matter of mutual
interest. OXFORD FINANCE CORPORATION By: Name: Title: COMPASS HORIZON FUNDING
COMPANY LLC By: Name: Title. AGREED TO AND ACCEPTED BY: 2

 


[g308521kei045.gif]

Company: JAMES CAMPBELL COMPANY LLC Indicate Interest in the Premises: By: Name:
Title: Date: Mailing Address: with a copy to: Owner: Mortgagee: Landlord: Realty
Manager: James Campbell Company 425 California Street, Suite 1000 San Francisco,
California 94104 Attn: Executive Vice President, Real Estate Investment
Management James Campbell Company c/o Grubb & ElIis|Thomas Linderman Graham 1511
Sunday Drive, Suite 200 Raleigh, North Carolina 27607 3

 

 